Exhbit 10.1

PLAN AND AGREEMENT OF TRIANGULAR MERGER
BETWEEN
VR HOLDINGS, INC.,
VRH MERGER SUB, INC. (a Texas corporation)
AND
LITIGATION DYNAMICS, INC. (a Texas corporation)

VR HOLDINGS, INC., a Delaware corporation (“VR Holdings”), VRH MERGER SUB, INC.,
a Texas corporation (the “Subsidiary”), and LITIGATION DYNAMICS, INC., a Texas
corporation (“Litigation Dynamics”), hereby agree as follows:

WHEREAS, the Subsidiary is a wholly-owned subsidiary of VR Holdings; and

WHEREAS, Litigation Dynamics desires to merge with and into the Subsidiary (the
“Merger”); and

WHEREAS, as a result of the Merger, the shareholders of Litigation Dynamics (the
“Litigation Dynamics Shareholders”) will receive shares of the common stock of
VR Holdings, $0.000001 par value per share (the “VR Holdings Common Stock”) in
exchange for all of their shares of the common stock of Litigation Dynamics,
$0.01 par value per share (the “Litigation Dynamics Common Stock”); and

NOW, THEREFORE, in consideration of the foregoing and the following mutual
covenants and agreements, the parties agree as follows:

1.

Plan Adopted.  A plan of merger whereby Litigation Dynamics merges with and into
the Subsidiary (this “Plan of Merger”), pursuant to the provisions of Article
5.01, et seq., of the Texas Business Corporation Act (the “TBCA”), and Section
368(a)(2)(D) of the Internal Revenue Code of 1986, as amended, is adopted as
follows:

(a)

Litigation Dynamics shall be merged with and into the Subsidiary, to exist and
be governed by the laws of the State of Texas.

(b)

The Subsidiary shall be the surviving corporation (the “Surviving Corporation”)
and will continue to be a wholly-owned subsidiary of VR Holdings.

(c)

When this Plan of Merger shall become effective, the separate existence of
Litigation Dynamics shall cease and the Surviving Corporation shall succeed,
without other transfer, to all the rights and properties of Litigation Dynamics
and shall be subject to all the debts and liabilities of such corporation in the
same manner as if the Surviving Corporation had itself incurred them.  All
rights of creditors and all liens upon the property of each constituent entity
shall be preserved unimpaired, limited in lien to the property affected by such
liens immediately prior to the Merger.

(d)

The Surviving Corporation will be responsible for the payment of all fees and
franchise taxes of the constituent entities payable to the States of Texas, if
any.

(e)

The Surviving Corporation will carry on business with the assets of Litigation
Dynamics, as well as the assets of the Subsidiary.

(f)

The Surviving Corporation will be responsible for the payment of the fair value
of shares, if any, required under Article 5.01, et seq., of the TBCA.

(g)

The Litigation Dynamics Shareholders will surrender all of their shares of the
Litigation Dynamics Common Stock in the manner hereinafter set forth.





1




(h)

In exchange for the shares of the Litigation Dynamics Common Stock surrendered
by the Litigation Dynamics Shareholders, VR Holdings will issue and transfer to
them on the basis hereinafter set forth, shares of the VR Holdings Common Stock.

(i)

A copy of this Plan of Merger will be furnished by the Surviving Corporation, on
request and without cost, to any shareholder of any constituent corporation.

(j)

The authorized capital stock of the Subsidiary is 1,000 shares of common stock,
par value $0.01 per share (the “Subsidiary Common Stock”), of which one share is
issued and outstanding.

(k)

The authorized capital stock of Litigation Dynamics is 100,000 shares of common
stock, $0.01 par value per share, of which 100,000 shares are issued and
outstanding.

2.

Effective Date.  The effective date of the Merger (the “Effective Date”) shall
be the date of the filing of Articles of Merger for the Subsidiary and
Litigation Dynamics in the States of Texas.

3.

Submission to Shareholders.  This Plan of Merger shall be submitted for approval
separately to the Litigation Dynamics Shareholders and the shareholders of the
Subsidiary in the manner provided by the laws of the State of Texas.

4.

Manner of Exchange.  On the Effective Date, the Litigation Dynamics Shareholders
shall surrender their stock certificates representing all of the issued and
outstanding shares of the Litigation Dynamics Common Stock to the Subsidiary in
exchange for certificates representing the shares of the VR Holdings Common
Stock to which they are entitled.  Following the receipt of the shares of the
Litigation Dynamics Common Stock by the Subsidiary, the shares of the Litigation
Dynamics Common Stock shall be cancelled.  The one share of the Subsidiary
Common Stock shall remain issued and outstanding.

5.

Basis of Exchange.  The Litigation Dynamics Shareholders currently own 100,000
shares of the Litigation Dynamics Common Stock, which shares constitute all of
the issued and outstanding shares of the capital stock of Litigation Dynamics.
 As a result of the Merger, the Litigation Dynamics Shareholders shall be
entitled to receive, in exchange for all of their Litigation Dynamics Common
Stock, 17,500,000 shares of the VR Holdings Common Stock.

6.

Restricted Shares.  All shares of the VR Holdings Common Stock to be received by
the Litigation Dynamics Shareholders hereunder shall be restricted in their
resale as provided in the Securities Act of 1933, as amended (the “Securities
Act”), and shall contain a legend as required by the Securities Act, which shall
read as follows:

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT.

7.

Directors and Officers of the Surviving Corporation.

(a)

Following the Merger, the present Board of Directors of Litigation Dynamics
shall serve as the Board of Directors of the Surviving Corporation, along with
John E. Baker, until the next annual meeting or until such time as their
successors have been elected and qualified.





2

 




(b)

If a vacancy shall exist on the Board of Directors of the Surviving Corporation
on the Effective Date, such vacancy may be filled by the Board of Directors of
the Surviving Corporation as provided in the Bylaws of the Surviving
Corporation.

(c)

All persons who, on the Effective Date, are executive or administrative officers
of Litigation Dynamics shall be the officers of the Surviving Corporation until
the Board of Directors of the Surviving Corporation shall otherwise determine.
 The Board of Directors of the Surviving Corporation may elect or appoint such
additional officers as it may deem necessary or appropriate.

8.

Articles of Incorporation.  The Articles of Incorporation of the Subsidiary
existing on the Effective Date, which are to be amended to reflect the change of
name to Litigation Dynamics, Inc., a copy of which is attached hereto as
Attachment A shall continue in full force as the Articles of Incorporation of
the Surviving Corporation until altered, amended, or repealed as provided
therein or as provided by law.

9.

Bylaws.  The Bylaws of the Subsidiary existing on the Effective Date, which are
to be amended to reflect the change of name to Litigation Dynamics, Inc., a copy
of which is attached hereto as Attachment B shall continue in full force as the
Bylaws of the Surviving Corporation until altered, amended, or repealed as
provided therein or as provided by law.

10.

Employment Agreements and Benefit Plans.  On the Effective Date, Zane Russell,
as President and Chief Executive Officer, and J. Michael Moore, as Chief
Operating Officer, shall execute employment agreements with the Surviving
Corporation as described in Attachment C and Attachment D attached hereto.

11.

Directors and Officers of VR Holdings.  On the Effective Date, Zane Russell and
J. Michael Moore will be elected to the Board of Directors of VR Holdings.

12.

Copies of the Plan of Merger.  A copy of this Plan of Merger is on file at 925
South Mason, Suite 375, Katy, Texas 77450, the principal offices of Litigation
Dynamics, and at 1615 Chester Road, Chester, Maryland 21619, the principal
offices of VR Holdings and the Subsidiary.  A copy of this Plan of Merger will
be furnished to any shareholder of Litigation Dynamics, VR Holdings, or the
Subsidiary, on written request and without cost.

13.

Additional Consideration for the Merger.  As additional consideration for the
Merger, the following shall occur:

(a)

Before the Effective Date, Litigation Dynamics shall execute a Master Services
Agreement with VR Holdings in the form attached hereto as Attachment E.

(b)

The Litigation Dynamics Shareholders shall be entitled to two shares of the VR
Holdings Common Stock, up to a maximum of 20,000,000 shares, for every dollar of
revenue, up to a maximum of $10,000,000, which the Subsidiary’s operations
generate within the two years from and after the Effective Date.

(c)

Litigation Dynamics, through CapNet Securities Corporation (“CapNet”) pursuant
to a Letter Agreement between CapNet and VR Holdings dated October 24, 2011, as
described in Attachment F hereto, will attempt to raise the necessary financing
for the legal and accounting advisory and fees for the completion of the Merger
and the subsequent reporting requirements for VR Holdings as required by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as the
funding of VR Holdings’ litigation expenses and ongoing expenses, as needed.  It
is agreed that CapNet will attempt to raise the necessary funds through to the
sale of the VR Holdings Common Stock to new investors by means of a private
placement pursuant to Regulation D promulgated under the Securities Act.
 Additional payments to support the on-going litigation and operations for VR
Holdings and the Surviving Corporation will be provided as negotiated and needed
with the respective vendors of VR Holdings.  As part of its compensation for
services rendered pursuant to the Letter Agreement described in Attachment E,
CapNet will also receive 3,000,000 shares of the VR Holdings Common Stock.

(d)

In addition, Litigation Dynamics shall cause CapNet to attempt to assist VR
Holdings in the management of the Depository Trust Company eligibility process
for the shares of the VR Holdings Common  Stock currently being quoted for sale
on the Over-the-Counter Bulletin Board, as well as to provide subsequent support
for the sale of such shares.





3

 




(e)

All expenses of the Merger, including, but not limited to the audit and
reporting requirements of the Exchange Act in connection with the Merger, will
be paid by Litigation Dynamics and subsequently reimbursed through the sale of
the newly issued restricted shares of the VR Holdings Common Stock by CapNet.

14.

Representations and Warranties of Litigation Dynamics.  Where a representation
contained in this Agreement is qualified by the phrase “to the best knowledge of
Litigation Dynamics” (or words of similar import), such expression means that,
after having conducted a due diligence review, Litigation Dynamics believes the
statement to be true, accurate, and complete in all material respects.
 Knowledge shall not be imputed nor shall it include any matters which such
person should have known or should have been reasonably expected to have known.
 Litigation Dynamics represents and warrants to VR Holdings and the Subsidiary
as follows:

(a)

Power and Authority.  Litigation Dynamics has full power and authority to
execute, deliver, and perform this Agreement and all other agreements,
certificates or documents to be delivered in connection herewith, including,
without limitation, the other agreements, certificates and documents
contemplated hereby (collectively the “Other Agreements”).

(b)

Binding Effect.  Upon execution and delivery by Litigation Dynamics, this
Agreement and the Other Agreements shall be and constitute the valid, binding
and legal obligations of Litigation Dynamics, enforceable against Litigation
Dynamics in accordance with the terms hereof and thereof, except as the
enforceability hereof or thereof may be subject to the effect of (i) any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting creditors’ rights generally, and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(c)

Effect.  Neither the execution and delivery of this Agreement or the Other
Agreements nor full performance by Litigation Dynamics of its obligations
hereunder or thereunder will violate or breach, or otherwise constitute or give
rise to a default under, the terms or provisions of the Articles of
Incorporation or Bylaws of Litigation Dynamics or, subject to obtaining any and
all necessary consents, of any contract, commitment or other obligation of
Litigation Dynamics or necessary for the operation of Litigation Dynamics’s
business (the “Business”) following the Merger or any other material contract,
commitment, or other obligations to which Litigation Dynamics is a party, or
create or result in the creation of any encumbrance on any of the property of
Litigation Dynamics.

(d)

No Consents.  No consent, approval or authorization of, or registration,
declaration or filing with any third party, including, but not limited to, any
governmental department, agency, commission or other instrumentality, will,
except such consents, if any, delivered or obtained on or prior to the Effective
Date, be obtained or made by Litigation Dynamics prior to the Effective Date to
authorize the execution, delivery and performance by Litigation Dynamics of this
Agreement or the Other Agreements.

(e)

No Disputes with Auditors.  As of the date of this Agreement, Litigation
Dynamics has not had any disputes with its auditors.

(f)

Tax Returns and Audits.  As of the date of this Agreement, Litigation Dynamics
has duly filed all federal, state, and local tax returns as required to be filed
by it (including, but not limited to, all payroll or other employment related
tax returns), and have paid all federal, state and local taxes, including, but
not limited to all payroll and employment taxes, required to be paid with
respect to the periods covered by such returns.  Litigation Dynamics has not
been delinquent in the payment of any tax, assessment, or governmental charge,
and have not had any tax deficiencies proposed or assessed against them and have
not executed any waiver of the statute of limitations on the assessment or
collection of any tax.

(g)

Capitalization.  Litigation Dynamics is authorized by its Articles of
Incorporation to issue 100,000 shares of the Litigation Dynamics Common Stock.
 As of the date of this Agreement, there are 100,000 shares of the Litigation
Dynamics Common Stock duly and validly issued and outstanding, fully paid, and
non-assessable.  Other than as disclosed herein, there are no outstanding
options, contracts, commitments, warrants, preemptive rights, agreements or any
rights of any character affecting or relating in any manner to the issuance of
the Litigation Dynamics Common Stock or other securities or entitling anyone to
acquire the Litigation Dynamics Common Stock or other securities of Litigation
Dynamics.





4

 




 

(h)

No Subsidiaries.  Litigation Dynamics does not have any subsidiaries.

(i)

Stock Ownership.  As of the Effective Date, the Litigation Dynamics Shareholders
will consist of one shareholder, J. Michael Moore, who is an “Accredited
Investor” as defined in Regulation D promulgated pursuant to the Securities Act.
 In addition, the Litigation Dynamics Shareholders have good, absolute, and
marketable title to 100,000 shares of the Litigation Dynamics Common Stock as
described herein, which constitute 100 percent of the issued and outstanding
shares of the Litigation Dynamics Common Stock.  Litigation Dynamics has the
complete and unrestricted right, power and authority to cause the Merger
pursuant to this Agreement.  The delivery of the Litigation Dynamics Common
Stock to the Subsidiary as herein contemplated will vest in the Subsidiary good,
absolute and marketable title to the shares of the Litigation Dynamics Common
Stock as described herein, free and clear of all liens, claims, encumbrances,
and restrictions of every kind, except those restrictions imposed by applicable
securities laws or this Agreement.

(j)

Restrictions on Shares.  The shares of the VR Holdings Common Stock to be
exchanged in connection with the Merger on the Effective Date will carry a
restrictive legend under the Securities Act.  All of the Litigation Dynamics
Shareholders shall execute and deliver to VR Holdings on the Effective Date the
Subscription Agreement in the form described in Attachment G attached hereto.

(k)

Organization and Standing of Litigation Dynamics.  Litigation Dynamics is a duly
organized and validly existing Texas corporation in good standing, with all
requisite corporate power and authority to carry on the Business as presently
conducted.  Litigation Dynamics has not qualified to do business in any other
state.

(l)

Litigation.  Litigation Dynamics has no litigation, arbitrations, claims,
governmental or other proceedings (formal or informal), or investigations
pending, threatened, or in prospect (or any basis therefor known to Litigation
Dynamics) with respect to Litigation Dynamics, or any of its business,
properties, or assets prior to the execution of this Agreement.  Litigation
Dynamics is not affected by any present or threatened strike or other labor
disturbance or, to the best knowledge of Litigation Dynamics, is any union
attempting to represent any employee of Litigation Dynamics as collective
bargaining agent.  Litigation Dynamics is not in violation of, or in default
with respect to, any law, rule, regulation, order, judgment, or decree; nor is
Litigation Dynamics required to take any action in order to avoid such a
violation or default.

(m)

Compliance with Laws and Regulations.  To the best knowledge of Litigation
Dynamics, Litigation Dynamics is in material compliance, with all laws,
ordinances, codes, restrictions, regulations and other legal requirements
applicable to the conduct of the Business, the noncompliance with which would be
likely to have a material adverse effect on the Business; and there are no
lawsuits or proceedings pending or, to its knowledge, threatened with respect to
the foregoing.

(n)

No Defaults.  To the best knowledge of Litigation Dynamics, Litigation Dynamics
is not in default under any provision, of any lease, contract, commitment,
obligation, note, bond, debenture, mortgage, indenture, security agreement,
guaranty, or other instrument of indebtedness, and no existing condition exists
which, with the giving of notice or the passage of time, or both, would
constitute such a default, in either case, which default is or would be likely
to have a material adverse effect on the Business.

(o)

Authority to Merge.  Litigation Dynamics has all requisite power and authority
to execute, deliver, and perform this Agreement.  All necessary corporate
proceedings of Litigation Dynamics have been duly taken to authorize the
execution, delivery, and performance of this Agreement by Litigation Dynamics.
 This Agreement has been duly authorized, executed and delivered by Litigation
Dynamics and the Litigation Dynamics Shareholders; is the legal, valid, and
binding obligation of Litigation Dynamics; and is enforceable as to it in
accordance with its terms subject to any laws relating to bankruptcy or any
other similar laws.





5

 




No consent, authorization, approval, order, license, certificate, or permit of
or from, or declaration of filing with, any federal, state, local, or other
governmental authority or any court or other tribunal is required by Litigation
Dynamics for the execution, delivery, or performance of this Agreement by
Litigation Dynamics.  No consent of any party to any contract, agreement,
instrument, lease, license, arrangement, or understanding to which Litigation
Dynamics is a party, or to which any of its properties or assets are subject, is
required for the execution, delivery or performance of this Agreement; and the
execution, delivery, and performance of this Agreement will not violate, result
in a breach of, conflict with, or (with or without the giving of notice or the
passage of time or both) entitle any party to terminate or call a default under
any contract, agreement, instrument, lease, license, arrangement, or
understanding, or violate or result in a breach of any term of the articles of
incorporation (or other charter document) or bylaws of Litigation Dynamics or
violate, result in a breach of, or conflict with any law, rule, regulation,
order, judgment, or decree binding on Litigation Dynamics or to which any of its
operations, business, properties, or assets are subject.

(p)

No Contracts.  Other than as disclosed on Schedule 14(p) attached hereto,
Litigation Dynamics is not a party to any contract, lease or agreement which
would subject it to any performance or business obligations after the Effective
Date.

(q)

Employees.  Litigation Dynamics will have at the Effective Date two employees.

(r)

No Employment Contracts.  Other than as described herein, Litigation Dynamics
has no employment contracts or agreements with any of its officers, directors,
or with any consultants, employees or other parties.

(s)

No Benefit Plans.  Litigation Dynamics does not have any insurance or employee
benefit plans whatsoever.

(t)

No Powers of Attorney.  Litigation Dynamics does not have any outstanding powers
of attorney and no obligations concerning its performance hereunder.

(u)

Records.  The books of account and minute books of Litigation Dynamics are
complete and correct, and reflect all those transactions involving its business
which properly should have been set forth in such books.

(v)

Representations and Warranties True and Complete.  All representations and
warranties of Litigation Dynamics in this Agreement and the Other Agreements are
true, accurate and complete in all material respects as of the Effective Date.

(w)

No Knowledge of Default.  Litigation Dynamics has no knowledge that any
representations and warranties of VR Holdings and the Subsidiary contained in
this Agreement or the Other Agreements are untrue, inaccurate or incomplete or
that VR Holdings or the Subsidiary is in default under any term or provision of
this Agreement or the Other Agreements.

(x)

No Untrue Statements.  No representation or warranty by Litigation Dynamics in
this Agreement or in any writing furnished or to be furnished pursuant hereto,
contains or will contain any untrue statement of a material fact, or omits, or
will omit to state any material fact required to make the statements herein or
therein contained not misleading.

(y)

Reliance.  The foregoing representations and warranties are made by Litigation
Dynamics with the knowledge and expectation that VR Holdings and the Subsidiary
are placing complete reliance thereon.

15.

Representations and Warranties of VR Holdings and the Subsidiary.  Where a
representation contained in this Agreement is qualified by the phrase “to the
best knowledge of VR Holdings and the Subsidiary” (or words of similar import),
such expression means that, after having conducted a due diligence review, VR
Holdings and the Subsidiary believe the statement to be true, accurate, and
complete in all material respects.  Knowledge shall not be imputed nor shall it
include any matters which such person should have known or should have been
reasonably expected to have known.  VR Holdings and the Subsidiary hereby
represent and warrant to Litigation Dynamics as follows:





6

 




 

(a)

Power and Authority.  VR Holdings and the Subsidiary have full power and
authority to execute, deliver and perform this Agreement and the Other
Agreements.

(b)

Authorization.  The execution, delivery and performance of this Agreement and
the Other Agreements by VR Holdings and the Subsidiary have been duly authorized
by all requisite corporate action.

(c)

Binding Effect.  Upon execution and delivery by VR Holdings and the Subsidiary,
this Agreement and the Other Agreements shall be and constitute the valid,
binding and legal obligations of VR Holdings and the Subsidiary enforceable
against them in accordance with the terms hereof or thereof, except as the
enforceability hereof and thereof may be subject to the effect of (i) any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting creditors’ rights generally, and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(d)

Effect.  Neither the execution and delivery of this Agreement or the Other
Agreements nor full performance by VR Holdings and the Subsidiary of their
obligations hereunder or thereunder will violate or breach, or otherwise
constitute or give rise to a default under, the terms or provisions of the
Articles of Incorporation or Bylaws of VR Holdings or the Subsidiary or, subject
to obtaining any and all necessary consents, of any contract, commitment or
other obligation of VR Holdings or the Subsidiary or necessary for the operation
of the business of VR Holdings or the Subsidiary following the Effective Date or
any other material contract, commitment, or other obligation to which VR
Holdings or the Subsidiary is a party, or create or result in the creation of
any encumbrance on any of the assets of VR Holdings or the Subsidiary.

(e)

No Consents.  No consent, approval or authorization of, or registration,
declaration or filing with any third party, including, but not limited to, any
governmental department, agency, commission or other instrumentality, will,
except such consents, if any, delivered or obtained on or prior to the Effective
Date, be obtained or made by VR Holdings and the Subsidiary prior to the
Effective Date to authorize the execution, delivery and performance by VR
Holdings and the Subsidiary of this Agreement or the Other Agreements.

(f)

No Disputes with Auditors.  As of the date of this Agreement, neither VR
Holdings nor the Subsidiary has had any disputes with its auditors.

(g)

Tax Returns and Audits.  As of the date of this Agreement, VR Holdings and the
Subsidiary have duly filed all federal, state, and local tax returns as required
to be filed by them (including, but not limited to, all payroll or other
employment related tax returns), and have paid all federal, state and local
taxes, including, but not limited to all payroll and employment taxes, required
to be paid with respect to the periods covered by such returns.  VR Holdings and
the Subsidiary have not been delinquent in the payment of any tax, assessment,
or governmental charge, and have not had any tax deficiencies proposed or
assessed against them and have not executed any waiver of the statute of
limitations on the assessment or collection of any tax.

(h)

Exchange Act Status.  VR Holdings is a fully reporting company under the
Exchange Act, and the VR Holdings Common Stock is registered under Section 12(g)
of the Exchange Act.  The shares of the VR Holdings Common Stock are currently
quoted for sale on the OTCBB under the symbol “VRHD.”  At the Effective Date, VR
Holdings shall be current in all filings required by the Exchange Act (the “SEC
Filings”).

(i)

Organization and Standing of VR Holdings.  VR Holdings is a duly organized and
validly existing Delaware corporation in good standing, with all requisite
corporate power and authority to carry on its business as presently conducted.
 VR Holdings has not qualified to do business in any other state.

(j)

Subsidiaries.  VR Holdings has only one subsidiary, namely, the Subsidiary,
which is a duly organized and validly existing Texas corporation in good
standing, with all requisite corporate power and authority to carry on its
business as presently conducted.  The Subsidiary has not qualified to do
business in any other state.





7




(k)

Capitalization of VR Holdings.  VR Holdings is authorized by its Certificate of
Incorporation to issue 550,000,000 shares of the VR Holdings Common Stock,
440,758,343 shares of which are duly and validly issued and outstanding, fully
paid, and non-assessable as of the date of this Agreement.  It is understood,
however, that VR Holdings may issue additional shares of the VR Holdings Common
Stock between the date of this Agreement and the Effective Date as described
herein.  Other than as disclosed herein or in the SEC Filings, there are no
outstanding options, contracts, commitments, warrants, preemptive rights,
agreements or any rights of any character affecting or relating in any manner to
the issuance of the VR Holdings Common Stock or other securities or entitling
anyone to acquire the VR Holdings Common Stock or other securities of VR
Holdings.

(l)

Capitalization of the Subsidiary.  The Subsidiary is authorized by its Articles
of Incorporation to issue 1,000 shares of the Subsidiary Common Stock, one share
of which will be duly and validly issued and outstanding, fully paid, and
non-assessable as of the Effective Date.  Other than as disclosed herein, there
are no outstanding options, contracts, commitments, warrants, preemptive rights,
agreements or any rights of any character affecting or relating in any manner to
the issuance of the Subsidiary Common Stock or other securities or entitling
anyone to acquire the Subsidiary Common Stock or other securities of the
Subsidiary.

(m)

Effect of the Transaction.  Following the Effective Date, without taking into
consideration any additional shares which may be issued as described herein, the
Litigation Dynamics Shareholders will own 17,500,000 shares of the VR Holdings
Common Stock, which will represent approximately 3.8 percent of the issued and
outstanding shares of the VR Holdings Common Stock.

(n)

No Litigation.  VR Holdings and the Subsidiary are not now and will not be at
the Effective Date subject to any pending or threatened litigation, claims or
lawsuits from any party, except as may be disclosed in the SEC Filings.

(o)

No Contracts.  Other than as disclosed herein or in the SEC Filings, VR Holdings
and the Subsidiary is not a party to any contract, lease or agreement which
would subject them to any performance or business obligations after the
Effective Date.

(p)

No Employees.  VR Holdings and the Subsidiary do not now have and will not have
at the Effective Date any employees.

(q)

No Employment Contracts.  Except as may be otherwise disclosed herein, VR
Holdings and the Subsidiary have no employment contracts or agreements with any
of its officers, directors, or with any consultants, employees or other parties.

(r)

No Benefit Plans.  VR Holdings and the Subsidiary have no insurance or employee
benefit plans whatsoever.

(s)

No Powers of Attorney.  VR Holdings and the Subsidiary have no outstanding
powers of attorney and no obligations concerning its performance hereunder.

(t)

Representations and Warranties of True and Complete.  All representations and
warranties of VR Holdings and the Subsidiary in this Agreement and the Other
Agreements are true, accurate and complete in all material respects as of the
Effective Date.

(u)

No Knowledge of Default.  VR Holdings and the Subsidiary have no knowledge that
any of the representations and warranties of Litigation Dynamics contained in
this Agreement or the Other Agreements are untrue, inaccurate or incomplete in
any respect or that Litigation Dynamics is in default under any term or
provision of this Agreement or the Other Agreements.

(v)

No Untrue Statements.  No representation or warranty by VR Holdings and the
Subsidiary in this Agreement or in any writing furnished or to be furnished
pursuant hereto, contains or will contain any untrue statement of a material
fact, or omits, or will omit to state any material fact required to make the
statements herein or therein contained not misleading.





8




(w)

Reliance.  The foregoing representations and warranties are made by VR Holdings
and the Subsidiary with the knowledge and expectation that Litigation Dynamics
is placing complete reliance thereon.

16.

Conditions Precedent to Obligations of VR Holdings and the Subsidiary.  All
obligations of VR Holdings and the Subsidiary under this Agreement are subject
to the fulfillment, prior to or at the Effective Date, of the following
conditions:

(a)

Representations and Warranties True at the Effective Date.  The representations
and warranties of Litigation Dynamics herein shall be deemed to have been made
again as of the Effective Date, and then be true and correct, subject to any
changes contemplated by this Agreement.  Litigation Dynamics shall have
performed all of the obligations to be performed by it hereunder on or prior to
the Effective Date.

(b)

Proof of Authority.  The counsel for VR Holdings shall have received evidence
reasonably sufficient to such counsel that Litigation Dynamics has all requisite
authorizations necessary for consummation by Litigation Dynamics of the
transactions contemplated hereby, and there has not been issued, and there is
not in effect, any injunction or similar legal order prohibiting or restraining
consummation of any of the transactions herein contemplated, and no legal or
governmental action, proceeding or investigation which might reasonably be
expected to result in any such injunction or order is pending.

(c)

Innovative Litigation Services, LLC Agreement.  Before the Effective Date,
Litigation Dynamics shall have executed an agreement with Innovative Litigation
Services, LLC, which agreement must meet with the prior approval of VR Holdings.

(d)

Litigation Dynamics Audit.  Before the Effective Date, Litigation Dynamics shall
provide to VR Holdings an audit of Litigations Dynamics and the related
auditor’s opinion which will comply with the regulations under the Exchange Act.
 The auditor’s opinion must not contain any qualification with respect to
Litigation Dynamics continuing as a “going concern.”

(e)

Tax Returns and Corporate Books.  Within 30 days after the date hereof,
Litigation Dynamics shall have furnished to VR Holdings copies of all of its tax
returns (federal and state) as well as copies of all entries in the corporate
minute book of  Litigation Dynamics.

(f)

Inspection of Business Records.  Before the Effective Date, Litigation Dynamics
shall have afforded VR Holdings the opportunity to examine all of the books and
records of Litigation Dynamics.

(g)

No Disputes with Auditors.  As of the Effective Date, Litigation Dynamics shall
not have had any disputes with its auditors.

(h)

Opinion of Counsel.  Litigation Dynamics shall have delivered at the Effective
Date to VR Holdings an opinion of its counsel dated as of date of the Effective
Date in form and substance satisfactory to VR Holdings and its counsel, to the
effect that (i) Litigation Dynamics is a duly and validly organized and existing
corporation in good standing under the laws of the state of its organization,
with full corporate power to carry on the business in which it is engaged; (ii)
the performance of this Agreement and the consummation of the transactions
contemplated herein will not result in any breach or violation of any terms or
provisions of or cause a default under the Articles of Incorporation, as
amended, or Bylaws, as amended, of Litigation Dynamics or to said counsel’s
knowledge and belief, any order, rule, or regulation of any court, governmental
agency or body having jurisdiction over Litigation Dynamics or any of its
activities, properties, any statute, indenture, mortgage, deed of trust, lease,
loan agreement, security agreement, or other agreement or instrument known to
said counsel, to which they are a party or by which they are bound or to which
any of their property is subject; and (iii) no provision of the Articles of
Incorporation, as amended, Bylaws, as amended, minutes or share certificates of
Litigation Dynamics or, to its said counsel’s knowledge and belief, any contract
to which Litigation Dynamics is a party or otherwise bound or affected, prevents
Litigation Dynamics from performing its obligations as contemplated by this
Agreement.

(i)

No Orders.  There has not been issued, and there is not in effect, any
injunction or similar legal order prohibiting or restraining consummation of any
of the transactions herein contemplated, and no legal or governmental action,
proceeding or investigation which might reasonably be expected to result in any
such injunction or order is pending.





9




 

(j)

Deliveries at the Effective Date.  Litigation Dynamics shall have delivered to
VR Holdings and the Subsidiary at the Effective Date all of the documents
required to be delivered hereunder.

(k)

Certificates of Status.  Litigation Dynamics shall have delivered to VR Holdings
certificates or telegrams issued by appropriate governmental authorities
evidencing the good standing of Litigation Dynamics as of a date not more than
10 days prior to the Effective Date, in the State of Texas.

(l)

Resolutions.  The counsel for VR Holdings shall have received certified
resolutions of a meeting of the Board of Directors of Litigation Dynamics and
the Litigation Dynamics Shareholders pursuant to which this Agreement and the
transactions contemplated hereby were duly and validly approved, adopted and
ratified by the Board of Directors of Litigation Dynamics and the Litigation
Dynamics Shareholders, all in form and content satisfactory to such counsel,
authorizing (i) the execution, delivery and performance of this Agreement, (ii)
such other documents and instruments as shall be necessary to consummate the
transactions contemplated hereby and thereby, and (iii) all actions to be taken
by Litigation Dynamics hereunder.

(m)

Certification.  Litigation Dynamics shall have delivered to VR Holdings at the
Effective Date a certificate dated as of the Effective Date, executed by
Litigation Dynamics, certifying that the conditions specified in this Paragraph
16 have been fulfilled.

(n)

Other Matters.  All corporate and other proceedings and actions taken in
connection with the transactions contemplated hereby and all certificates,
opinions, agreements, instruments and documents mentioned herein or incident to
any such transaction shall be satisfactory in form and substance to VR Holdings
and the Subsidiary and their counsel, whose approval shall not be unreasonably
withheld.

17.

Conditions Precedent to Obligations of Litigation Dynamics.  All obligations of
Litigation Dynamics under this Agreement are subject to the fulfillment, prior
to or at the Effective Date, of the following conditions:

(a)

Representations and Warranties True at Effective Date.  The representations and
warranties of VR Holdings and the Subsidiary herein shall be deemed to have been
made again at the Effective Date, and then be true and correct, subject to any
changes contemplated by this Agreement.  VR Holdings and the Subsidiary shall
have performed all of the obligations to be performed by VR Holdings and the
Subsidiary hereunder on or prior to the Effective Date.

(b)

Proof of Authority.  The counsel for Litigation Dynamics shall have received
evidence reasonably sufficient to such counsel that VR Holdings and the
Subsidiary have all requisite authorizations necessary for consummation by VR
Holdings and the Subsidiary of the transactions contemplated hereby, and there
has not been issued, and there is not in effect, any injunction or similar legal
order prohibiting or restraining consummation of any of the transactions herein
contemplated, and no legal or governmental action, proceeding or investigation
that might reasonably be expected to result in any such injunction or order is
pending.

(c)

SEC Filings.  VR Holdings shall be current in all of the SEC Filings as of the
Effective Date.

(d)

No Disputes with Auditors.  As of the Effective Date, neither VR Holdings nor
the Subsidiary shall have had any disputes with its auditors.

(e)

Proof of Election.  On the Effective Date, VR Holdings shall deliver proof of
the election of Zane Russell and J. Michael Moore to the Board of Directors of
VR Holdings.

(f)

Opinion of Counsel.  VR Holdings and the Subsidiary shall have delivered at the
Effective Date to Litigation Dynamics an opinion of their counsel dated as of
date of the Effective Date in form and substance satisfactory to Litigation
Dynamics and its counsel, to the effect that (i) each of VR Holdings and the
Subsidiary is a duly and validly organized and existing corporation in good
standing under the laws of the state of its organization, with full corporate
power to carry on the business in which it is engaged; (ii) the performance of
this Agreement and the consummation of the transactions contemplated herein will
not result in any breach or violation of any terms or provisions of or cause a
default under the Certificate or Articles of Incorporation, as amended, or
Bylaws, as amended, of VR Holdings or the Subsidiary or to said counsel’s
knowledge and belief, any order, rule, or regulation of any court, governmental
agency or body having jurisdiction over VR Holdings or the Subsidiary or any of
their activities, properties, any statute, indenture, mortgage, deed of trust,
lease, loan agreement, security agreement, or other agreement or instrument
known to said counsel, to which they are a party or by which they are bound or
to which any of their property is subject; and (iii) no provision of the
Certificate or Articles of Incorporation, as amended, Bylaws, as amended,
minutes or share certificates of VR Holdings or the Subsidiary or, to their said
counsel’s knowledge and belief, any contract to which either VR Holdings or the
Subsidiary is a party or otherwise bound or affected, prevents VR Holdings and
the Subsidiary from performing their obligations as contemplated by this
Agreement.





10




 

(g)

No Orders.  There has not been issued, and there is not in effect, any
injunction or similar legal order prohibiting or restraining consummation of any
of the transactions herein contemplated, and no legal or governmental action,
proceeding or investigation which might reasonably be expected to result in any
such injunction or order is pending.

(h)

Deliveries at the Effective Date.  VR Holdings and the Subsidiary shall have
delivered to Litigation Dynamics at the Effective Date all of the documents
required to be delivered hereunder.

(i)

Certificates of Status.  VR Holdings and the Subsidiary shall have delivered to
Litigation Dynamics certificates or telegrams issued by appropriate governmental
authorities evidencing the good standing of VR Holdings and the Subsidiary as of
a date not more than 10 days prior to the Effective Date, in the States of
Delaware and Texas, respectively.

(j)

Resolutions.  The counsel for Litigation Dynamics shall have received certified
resolutions of a meeting of the Board of Directors of VR Holdings and the
Subsidiary and the shareholder of the Subsidiary pursuant to which this
Agreement and the transactions contemplated hereby were duly and validly
approved, adopted and ratified by the Board of Directors of VR Holdings and the
Subsidiary and the shareholder of the Subsidiary, all in form and content
satisfactory to such counsel, authorizing (i) the execution, delivery and
performance of this Agreement, (ii) such other documents and instruments as
shall be necessary to consummate the transactions contemplated hereby and
thereby, and (iii) all actions to be taken by VR Holdings and the Subsidiary
hereunder.

(k)

Certification.  VR Holdings and the Subsidiary shall have delivered to
Litigation Dynamics at the Effective Date a certificate dated as of the
Effective Date, executed by VR Holdings and the Subsidiary, certifying that the
conditions specified in this Paragraph 17 have been fulfilled.

(l)

Other Matters.  All corporate and other proceedings and actions taken in
connection with the transactions contemplated hereby and all certificates,
opinions, agreements, instruments and documents mentioned herein or incident to
any such transaction shall be satisfactory in form and substance to Litigation
Dynamics and its counsel, whose approval shall not be unreasonably withheld.

18.

The Nature and Survival of Representations, Covenants and Warranties.  All
statements and facts contained in any memorandum, certificate, instrument, or
other document delivered by or on behalf of the parties hereto for information
or reliance pursuant to this Agreement, shall be deemed representations,
covenants and warranties by the parties hereto under this Agreement.  All
representations, covenants and warranties of the parties shall survive the
Effective Date and all inspections, examinations, or audits on behalf of the
parties, shall expire 18 months after the Effective Date.

19.

Cooperation.  The parties hereto will each cooperate with the other, at the
other’s request and expense, in furnishing information, testimony, and other
assistance in connection with any actions, proceedings, arrangements, disputes
with other persons or governmental inquiries or investigations involving the
parties hereto or the transactions contemplated hereby.





11




 

20.

Further Conveyances and Assurances.  After the Effective Date, each of the
parties hereto will, without further cost or expense to, or consideration of any
nature from any other party hereto, execute and deliver, or cause to be executed
and delivered, to the other parties, such additional documentation and
instruments of transfer and conveyance, and will take such other and further
actions, as the other parties may reasonably request as more completely to
consummate the transactions contemplated hereby.

21.

Effective Date.  The Effective Date of the Merger contemplated hereunder shall
be on or before February 14, 2012, subject to acceleration or postponement from
time to time as the parties hereto may mutually agree.  The closing of the
Merger shall be by conference call at 2:00 p.m., central time on the Effective
Date, unless another hour or place is mutually agreed upon by the parties
hereto, at which time execution and closing documents shall be exchanged via
overnight postal service and Articles of Merger for the Subsidiary and
Litigation Dynamics, shall be filed with the State of Texas as described herein.

22.

Deliveries on the Effective Date by Litigation Dynamics.  Following the filing
of Articles of Merger for the Subsidiary and Litigation Dynamics as described
herein, on the Effective Date, Litigation Dynamics shall deliver all documents
and certifications required to be delivered hereunder.

All documents reflecting any actions taken, received or delivered pursuant to
this Paragraph 22 shall be reasonably satisfactory in form and substance to VR
Holdings and the Subsidiary and their counsel.

23.

Deliveries on the Effective Date by VR Holdings and the Subsidiary.  Following
the filing of Articles of Merger for the Subsidiary and Litigation Dynamics as
described herein, on the Effective Date, VR Holdings and the Subsidiary shall
deliver shall deliver all documents and certifications required to be delivered
hereunder.

All documents reflecting any actions taken, received or delivered pursuant to
this Paragraph 23 shall be reasonably satisfactory in form and substance to
Litigation Dynamics and its counsel.

24.

No Assignment.  This Agreement shall not be assignable by any party without the
prior written consent of the other parties, which consent shall be subject to
such party’s sole, absolute and unfettered discretion.

25.

Brokerage.  The parties hereto agree to indemnify and hold harmless each other
against, and in respect of, any claim for brokerage or other commissions
relative to this Agreement, or the transactions contemplated hereby, based in
any way on agreements, arrangements, understandings or contracts made by either
party with a third party or parties whatsoever.

26.

Mediation and Arbitration.  All disputes arising or related to this Agreement
must exclusively be resolved first by mediation with a mediator selected by the
parties, with such mediation to be held in Houston, Texas.  If such mediation
fails, then any such dispute shall be resolved by binding arbitration under the
Commercial Arbitration Rules of the American Arbitration Association in effect
at the time the arbitration proceeding commences, except that (a) Texas law and
the Federal Arbitration Act must govern construction and effect, (b) the locale
of any arbitration must be in Houston, Texas, and (c) the arbitrator must with
the award provide written findings of fact and conclusions of law.  Any party
may seek from a court of competent jurisdiction any provisional remedy that may
be necessary to protect its rights or assets pending the selection of the
arbitrator or the arbitrator’s determination of the merits of the controversy.
 The exercise of such arbitration rights by any party will not preclude the
exercise of any self-help remedies (including without limitation, setoff rights)
or the exercise of any non-judicial foreclosure rights.  An arbitration award
may be entered in any court having jurisdiction.

27.

Attorneys’ Fees.  In the event that it should become necessary for any party
entitled hereunder to bring suit against any other party to this Agreement for a
breach of this Agreement, the parties hereby covenant and agree that the party
who is found to be in breach of this Agreement shall also be liable for all
reasonable attorneys’ fees and costs of court incurred by the other parties.
 Provided, however, in the event that there has been no breach of this
Agreement, whether or not the transactions contemplated hereby are consummated,
each party shall bear its own costs and expenses (including any fees or
disbursements of its counsel, accountants, brokers, investment bankers, and
finder’s fees).





12




 

28.

Benefit.  All the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto, and their
respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.

29.

Notices.  All notices, requests, demands, and other communications hereunder
shall be in writing and delivered personally or sent by registered or certified
United States mail, return receipt requested with postage prepaid, or by
telecopy or e-mail, if to VR Holdings and the Subsidiary, addressed to Mr. John
E. Baker at 1615 Chester Road, Chester, Maryland 21619, telephone (443)
519-0129, telecopier (239) 384-9437, and e-mail
john.baker@inwaretechnologies.com; and if to Litigation Dynamics, addressed to
Mr. Zane Russell at 925 South Mason, Suite 375, Katy, Texas 77450, telephone
(713) 893-1821, and email zrussell@litdyn.com.  Any party hereto may change its
address upon 10 days’ written notice to any other party hereto.

30.

Construction.  Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.

31.

Waiver.  No course of dealing on the part of any party hereto or its agents, or
any failure or delay by any such party with respect to exercising any right,
power or privilege of such party under this Agreement or any instrument referred
to herein shall operate as a waiver thereof, and any single or partial exercise
of any such right, power or privilege shall not preclude any later exercise
thereof or any exercise of any other right, power or privilege hereunder or
thereunder.

32.

Cumulative Rights.  The rights and remedies of any party under this Agreement
and the instruments executed or to be executed in connection herewith, or any of
them, shall be cumulative and the exercise or partial exercise of any such right
or remedy shall not preclude the exercise of any other right or remedy.

33.

Invalidity.  In the event any one or more of the provisions contained in this
Agreement or in any instrument referred to herein or executed in connection
herewith shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect the other provisions of this Agreement or any such other instrument.

34.

Headings.  The headings used in this Agreement are for convenience and reference
only and in no way define, limit, amplify or describe the scope or intent of
this Agreement, and do not affect or constitute a part of this Agreement.

35.

Excusable Delay.  The parties shall not be obligated to perform and shall not be
deemed to be in default hereunder, if the performance of a non-monetary
obligation required hereunder is prevented by the occurrence of any of the
following, other than as the result of the financial inability of the party
obligated to perform: acts of God, strikes, lock-outs, other industrial
disturbances, acts of a public enemy, war or war-like action (whether actual,
impending or expected and whether de jure or de facto), acts of terrorists,
arrest or other restraint of government (civil or military), blockades,
insurrections, riots, epidemics, landslides, lightning, earthquakes, fires,
hurricanes, storms, floods, washouts, sink holes, civil disturbances,
explosions, breakage or accident to equipment or machinery, confiscation or
seizure by any government or public authority, nuclear reaction or radiation,
radioactive contamination or other causes, whether of the kind herein enumerated
or otherwise, that are not reasonably within the control of the party claiming
the right to delay performance on account of such occurrence.

36.

No Third-Party Beneficiary.  Any agreement to pay an amount and any assumption
of liability contained in this Agreement, express or implied, shall be only for
the benefit of the undersigned parties and their respective successors and
assigns (as herein expressly permitted), and such agreements and assumptions
shall not inure to the benefit of the obligees or any other party, whomsoever,
it being the intention of the parties hereto that no one shall be or be deemed
to be a third-party beneficiary of this Agreement.





13




37.

Time of the Essence.  Time is of the essence of this Agreement.

38.

Incorporation by Reference.  The Attachments to this Agreement referred to or
included herein constitute integral parts to this Agreement and are incorporated
into this Agreement by this reference.

39.

Press Releases and Public Announcements.  No party shall issue any press release
or make any public announcement relating to the subject matter of this Agreement
prior to the Effective Date without the prior written approval of the other
parties; provided, however, that any party may make any public disclosure it
believes in good faith is required by applicable law or any listing or trading
agreement concerning its publicly-traded securities (in which case the
disclosing party will use its efforts to advise the other parties prior to
making the disclosure).

40.

Multiple Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  A facsimile transmission
or PDF copy of this signed Agreement shall be legal and binding on all parties
hereto.

41.

Controlling Agreement.  In the event of any conflict between the terms of this
Agreement or any of the Other Agreements or exhibits referred to herein, the
terms of this Agreement shall control.

42.

Law Governing; Jurisdiction.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, without regard to any
conflicts of laws provisions thereof.  Each party hereby irrevocably submits to
the personal jurisdiction of the United States District Court for the Southern
District of Texas, as well as of the Courts of the State of Texas in Harris
County, Texas over any suit, action or proceeding arising out of or relating to
this Agreement.  Each party hereby irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such mediation, arbitration, suit, action or proceeding
brought in any such county and any claim that any such mediation, arbitration,
suit, action or proceeding brought in such county has been brought in an
inconvenient forum.

43.

Entire Agreement.  This instrument and the attachments hereto contain the entire
understanding of the parties and may not be changed orally, but only by an
instrument in writing signed by the party against whom enforcement of any
waiver, change, modification, extension, or discharge is sought.

IN WITNESS WHEREOF, the parties have executed this Plan of Merger on November
21, 2011.

VR HOLDINGS, INC.




By:/s/

    John E. Baker, Chief Executive Officer







VRH MERGER SUB, INC.




By:/s/

    John E. Baker, Chief Executive Officer







LITIGATION DYNAMICS, INC.




By:/s/

    Zane Russell, President





14







Attachments:

Attachment A

Articles of Incorporation of Litigation Dynamics, Inc.

Attachment B

Bylaws of Litigation Dynamics, Inc.

Attachment C

Zane Russell Employment Agreement with Litigation Dynamics, Inc.

Attachment D

J. Michael Moore Employment Agreement with Litigation Dynamics, Inc.

Attachment E

Master Services Agreement between Litigation Dynamics, Inc. and VR Holdings,
Inc.

Attachment F

Letter Agreement between CapNet Securities Corporation and VR Holdings, Inc.
dated October 24, 2011

Attachment G

Subscription Agreement

Schedule 14(p)

Contracts with Litigation Dynamics, Inc.





15










Attachment A

Articles of Incorporation of Litigation Dynamics, Inc.


[attachmenta001.jpg] [attachmenta001.jpg]




[attachmenta002.jpg] [attachmenta002.jpg]




[attachmenta003.jpg] [attachmenta003.jpg]

[attachmenta004.jpg] [attachmenta004.jpg]

[attachmenta005.jpg] [attachmenta005.jpg]

[attachmenta006.jpg] [attachmenta006.jpg]





Attachment B

Bylaws of Litigation Dynamics, Inc.





BYLAWS

 OF

VRH MERGER SUB, INC.

ARTICLE I

Offices

1.1

The registered office of VRH MERGER SUB, INC. (the “Company”) shall be at 925
South Mason, Suite 375, Katy, Texas 77450.  The name of the registered agent at
such address is Zane Russell.

1.2

The Company also may have offices at such other places, both within and without
the State of Texas, as the Board of Directors may from time to time decide are
necessary or proper to the business of the Company.

ARTICLE II

Shareholders

2.1

All meetings of the shareholders for any purpose shall be held at such time and
place, within or without the State of Texas, as shall be stated in the notice of
the meeting or in a duly executed waiver of notice thereof.

2.2

Annual meetings of the shareholders, commencing with the year 2012, shall be
held at a time and on a day during the month of December to be selected by the
Board of Directors.  At the meeting, the shareholders shall elect a Board of
Directors and transact such other business as properly may be brought before the
meeting.

2.3

Special meetings of the shareholders may be called for any purpose by the
President, or at the request in writing of 50 percent of the Board of Directors,
or at the request in writing of holders of not less than 10 percent of all the
shares entitled to vote at the meeting.  A request directed to either the
President or the Secretary shall state the purposes of the proposed meeting and
business transacted at any special meeting of the shareholders shall be confined
to the purposes stated in the notice of the meeting.

2.4

At least 10 days before each meeting of shareholders, a complete list of the
shareholders entitled to vote at the meeting, arranged in alphabetical order,
with the address of each and the number of voting shares held by each, shall be
prepared by the officer or agent having charge of the stock transfer books.  For
a period of 10 days prior to the meeting, the list shall be kept on file at the
registered office of the Company and shall be subject to inspection by any
shareholder at any time during usual business hours.  The list also shall be
produced and kept open at the time and place of the meeting and shall be subject
to inspection by any shareholder during the whole time of the meeting.

2.5

Written notice stating the place, day and hour of the meeting and, in the case
of a special meeting, the purposes for which the meeting is called, shall be
delivered not less than 10 nor more than 50 days before the date of the meeting,
either personally or by mail, by or at the direction of the President, the
Secretary, or the officer or person calling the meeting, to each shareholder of
record entitled to vote at such meeting.  If mailed, such notice shall be deemed
to be delivered when deposited in the United States mail, postage prepaid,
addressed to the shareholder at his address as it appears on the stock transfer
books of the Company.

2.6

The holders of 51 percent of the shares issued and outstanding and entitled to
vote at such meeting, present in person or represented by proxy, shall be
requisite and shall constitute a quorum at all meetings of the shareholders for
the transaction of business, except as otherwise provided by statute or the
Articles of Incorporation or these Bylaws.  If a quorum is not present or
represented at any meeting of the shareholders, the shareholders entitled to
vote thereat, present in person or represented by proxy, shall have the power to
adjourn the meeting from time to time, without notice other than announcement at
the meeting, until a quorum is present or represented.  At such adjourned
meeting at which a quorum is present or represented, any business may be
transacted which might have been transacted at the meeting as originally
notified.





1




 

2.7

When a quorum is present at any meeting, the vote of the holders of 51 percent
of the shares having voting power, present in person or represented by proxy,
shall decide any question brought before such meeting, unless the question is
one upon which a different vote is required by law, by the Articles of
Incorporation or these Bylaws.  The shareholders present at a duly organized
meeting may continue to transact business until adjournment, notwithstanding the
withdrawal of enough shares to leave less than a quorum.

2.8

Each outstanding share having voting power shall be entitled to one vote on each
matter submitted to a vote at a meeting of the shareholders.  A shareholder may
vote either in person or by proxy executed in writing by the shareholder or by
his duly authorized attorney in fact, but no proxy shall be valid after 11
months from the date of its execution, unless otherwise expressly provided in
the proxy.  Each proxy shall be revocable unless expressly provided therein to
be irrevocable, and in no event shall it remain irrevocable for a period of more
than 11 months.  Each proxy shall be filed with the Secretary of the Company
prior to or at the time of the meeting.  Any vote must be taken by written
ballot upon the oral request of any shareholder.

2.9

Any action required by statute to be taken at a meeting of the shareholders, or
any action which may be taken at a meeting of the shareholders, may be taken
without a meeting if a consent in writing, setting forth the action to be taken,
shall be signed by all of the shareholders entitled to vote with respect to the
subject matter thereof and such consent shall have the same force and effect as
a unanimous vote of the shareholders.  Any such signed consent, or a signed copy
thereof shall be placed in the minute book of the Company.

ARTICLE III

Directors

3.1

The business and affairs of the Company shall be managed by its Board of
Directors, which may exercise all powers of the Company and do all lawful acts
and things as are not by statute or by the Articles of Incorporation or by these
Bylaws directed or required to be exercised or done by the shareholders.

3.2

The number of directors which shall constitute the entire Board shall be
determined by the Board of Directors from time to time but at no time shall be
less than one.

3.3

Any vacancy occurring in the Board of Directors may be filled by the affirmative
vote of the remaining directors, although less than a quorum of the Board of
Directors.  A director elected to fill a vacancy shall be elected for the
unexpired term of his predecessor in office.

3.4

Any director may be removed with or without cause at any special or annual
meeting of shareholders, by the affirmative vote of a majority of the number of
shares of the shareholders present in person or by proxy at such meeting and
entitled to vote for the election of such director, if notice of intention to
act upon such matter shall have been given in the notice calling such meeting.

3.5

Regular or special meetings of the Board of Directors may be held either within
or without the State of Texas.

3.6

The Chairman of the Board, if one be elected by the Board, shall preside at all
meetings of the Board of Directors and shall have such other powers and duties
as may from time to time be prescribed by the Board of Directors, upon written
direction given to him pursuant to resolution duly adopted by the Board of
Directors.

3.7

The first meeting of each newly elected Board of Directors shall be held at such
time and place as shall be fixed by the vote of the shareholders at the annual
meeting and no notice of such meeting shall be necessary to the newly elected
directors in order legally to constitute the meeting, provided a quorum shall be
present.  If the shareholders fail to fix the time and place of such first
meeting, it shall be held without notice immediately following the annual
meeting of the shareholders, and at such time and place, unless by unanimous
consent of the director then elected and serving, such time or place shall be
changed.





2




3.8

Regular meetings of the Board of Directors may be held without notice at such
time and place as shall from time to time be determined by the Board.

3.9

Special meetings of the Board of Directors may be called by the Chairman of the
Board of Directors or the President and shall be called by the Secretary on the
written request of one director.  Notice of any special meeting of the Board of
Directors shall be given to each director at least five days before the date of
the meeting.

3.10

Subject to the provisions required or permitted by the Texas Business
Corporation Act for notice of meetings, unless otherwise restricted by the
Articles of Incorporation or these Bylaws, members of the Board of Directors, or
members of any committee designated by the Board of Directors, may participate
in and hold a meeting of such Board of Directors or committee by means of
conference telephone or similar communications equipment by means of which all
persons participating in the meeting can hear each other, and participation in a
meeting pursuant to this Paragraph III.10 shall constitute presence in person at
such meeting, except where a person participates in the meeting for the express
purpose of objecting to the transaction of any business on the ground that the
meeting is not lawfully called or convened.

3.11

Attendance of a director at any meeting shall constitute a waiver of notice of
such meeting, except where a director attends for the express purpose of
objecting to the transaction of any business on the grounds that the meeting is
not lawfully called or convened.  Except as may be otherwise provided by law, by
the Articles of Incorporation, or by these Bylaws, neither the business to be
transacted at, nor the purpose of, any regular or special meeting of the Board
of Directors need be specified in the notice or waiver of notice of such
meeting.

3.12

At all meetings of the Board of Directors, 51 percent of the directors shall
constitute a quorum for the transaction of business and the act of a majority of
the directors present at any meeting at which there is a quorum shall be the act
of the Board of Directors.  If a quorum shall not be present at any meeting of
the directors, the directors present thereat may adjourn the meeting from time
to time, without notice other than announcement at the meeting, until a quorum
shall be present.

3.13

The Board of Directors, by resolution passed by 51 percent of the entire Board,
may from time to time designate members of the Board to constitute committees,
including an executive committee, which shall in each case consist of such
number of directors, not less than one, and shall have and may exercise such
powers as the Board may determine and specify in the respective resolutions
appointing them.  A majority of all of the members of any such committee may
determine its action and fix the time and place of any meeting, unless the Board
of Directors shall otherwise direct.  The Board of Directors shall have power at
any time to change the number and the members of any such committee, to fill
vacancies and to discharge any such committee.

3.14

Any action required or permitted to be taken at a meeting of the Board of
Directors or at any executive committee may be taken without a meeting if a
consent in writing setting forth the actions so taken is signed by all the
members of the Board of Directors or such committee, as the case may be.

3.15

By resolution of the Board of Directors, the directors may be paid their
expenses, if any, of attending each meeting of the Board and may be paid a fixed
sum for attending each meeting of the Board or the stated salary for a director.
 No such payment shall preclude any director from serving the Company in any
other capacity and receiving compensation therefor.  Members of the executive
committee or of special or standing committees may, by resolution of the Board
of Directors, be allowed like compensation for attending committee meetings.

3.16

The Board of Directors shall keep regular minutes of its proceedings and such
minutes shall be placed in the minute book of the Company.





3




ARTICLE IV

Notices

4.1

Any notice to directors or shareholders shall be in writing and shall be
delivered personally or mailed to the directors or shareholders at their
respective addresses appearing on the books of the Company.  Notice by mail
shall be deemed to be given at the time when the same shall be deposited in the
United States mail, postage prepaid.

4.2

Any notice required to be given may be subject to a waiver thereof in writing
signed by the person or persons entitled to such notice, whether before or after
the time stated therein, and such waiver shall be deemed equivalent to the
giving of such notice in a timely manner.  Any such signed waiver of notice, or
a signed copy thereof, shall be placed in the minute book of the Company.
 Attendance of such persons at any meeting shall constitute a waiver of notice
of such meeting, except where the persons attend for the express purpose of
objecting that the meeting is not lawfully convened.

ARTICLE V

Officers

5.1

The Board of Directors shall elect a President and a Secretary and such other
officers and assistant officers as it may deem desirable to have to conduct the
affairs of the Company.

5.2

The Company also may have, at the discretion of the Board of Directors, a
Chairman of the Board, and such other officers or assistant officers as may be
appointed in accordance with the preceding paragraph.

5.3

The salaries of all officers and employees of the Company shall be fixed by the
Board of Directors.  The Board of Directors shall have the power to enter into
contracts for the employment and compensation of officers and employees on such
terms as the Board deems advisable.

5.4

The officers of the Company shall hold office until their successors are elected
or appointed and qualified, or until their death, resignation, or removal from
office.  Any officer elected or appointed by the Board of Directors may be
removed at any time by the Board, but such removal shall be without prejudice to
the contractual rights, if any, of the person so removed.  Election or
appointment of an officer or employee shall not of itself create contractual
rights.  Any vacancy occurring in any office of the Company, by death,
resignation, removal, or otherwise, may be filled by the Board of Directors.

5.5

Any officer may be removed, whether with or without cause, by the Board of
Directors, at any regular or special meeting, or, except in the case of an
officer chosen by the Board of Directors, by any officer upon whom such power of
removal may be conferred by the Board of Directors.

5.6

If the office of the Chairman of the Board, President, Vice-President,
Secretary, Treasurer, Assistant Secretary, or Assistant Treasurer becomes vacant
by reason of death, resignation or removal, the Board of Directors shall elect a
successor who shall hold office for the unexpired term, and until his successor
is elected.

5.7

The Board of Directors, except as otherwise provided in these Bylaws, may
authorize any officer to enter into any contract or execute and deliver any
instrument in the name of and on behalf of the Company, and such authority may
be general or confined to specific instances.  Unless so authorized, no officer,
agent, or employee shall have any power or authority to bind the Company by any
contract or engagement or to pledge its credit or to render it liable
pecuniarily for any purpose or in any amount.

5.8

The President shall be the chief executive officer of the Company, shall have
general and active management of the business of the Company and shall see that
all orders and resolutions of the Board of Directors are carried into effect.
 He shall preside at all meetings of the shareholders and, in the absence of a
Chairman of the Board, at all meetings of the Board of Directors.





4




5.9

The Vice-Presidents, in the order of their seniority, unless otherwise
determined by the Board of Directors, in the absence or disability of the
President, shall perform the duties and have the authority and exercise the
powers of the President.  They shall perform such other duties and have such
other authority and powers as the Board of Directors may from time to time
prescribe or as the President may from time to time delegate.

5.10

The Secretary shall attend all meetings of the Board of Directors and of the
shareholders and record all business transacted at such meetings in a minute
book to be kept for that purpose and he shall perform like duties for the
standing committees when required.  He shall give, or cause to be given, notice
of all meetings of the shareholders and regular and special meetings of the
Board of Directors, and shall perform such other duties as may be prescribed by
the Board of Directors, or President, under whose supervision he shall be.  He
shall keep and take custody of the seal of the Company and, when authorized by
the Board of Directors, shall affix the same to any instrument requiring it, and
when so affixed, it shall be attested by his signature or by the signature of an
Assistant Secretary or of the Treasurer.

5.11

The Assistant Secretaries shall, in the absence or disability of the Secretary,
perform the duties and exercise the powers of the Secretary.  They shall perform
such other duties and have such other powers as the Board of Directors may from
time to time prescribe or as the President from time to time may delegate.

5.12

The Treasurer shall have the custody of the Company funds and securities and
shall keep full and accurate accounts and records of receipts, disbursements and
other transactions in books belonging to the Company and shall deposit all funds
and other valuable effects in the name and to the credit of the Company in such
depositories as may be designated by the Board of Directors.

5.13

The Treasurer shall disburse funds of the Company as may be ordered by the Board
of Directors, taking proper vouchers for such disbursements, and shall render to
the President and the Board of Directors at the regular meetings of the Board,
or whenever they may require it, an account of all his transactions as Treasurer
and of the financial condition of the Company.

5.14

The Treasurer shall perform such other duties and have such other authority as
the Board of Directors may from time to time prescribe, or as the President may
from time to time delegate.

5.15

The Assistant Treasurers in the order of their seniority, unless otherwise
determined by the Board of Directors, shall, in the absence or disability of the
Treasurer, perform the duties and have the authority and exercise the powers of
the Treasurer.  They shall perform such other duties and have such other powers
as the Board of Directors may from time to time prescribe or the President may
from time to time delegate.

ARTICLE VI

Certificates and Shareholders

6.1

Certificates for shares of the stock of the Company shall be in such form as
shall be required by law and as shall be approved by the Board of Directors.
 Every certificate for shares issued by the Company must be signed by the
President, or a Vice-President and the Secretary, or an Assistant Secretary.
 Such certificate shall bear a legend in the form and containing the
restrictions required to be thereon by the Texas Business Company Act.

6.2

Certificates shall be delivered representing all shares to which shareholders
are entitled.  Each certificate shall be consecutively numbered and shall be
entered into the books of the Company as they are issued.  Each certificate
shall state on the face thereof the holder’s name, the number and class of
shares, the par value of such shares, and such other matters as may be required
by law, the Articles of Incorporation or these Bylaws.

6.3

The Board of Directors may direct a new certificate or certificates to be issued
in place of any certificate previously issued by the Company alleged to have
been lost or destroyed, upon the making of an affidavit of that fact by the
person claiming the loss or destruction.  In so doing the Board of Directors may
in its discretion and as a condition precedent to the issuance of any such
certificate (a) require the owner of the lost or destroyed certificate, or his
legal representative, to advertise the same in such manner as it shall require
and/or (b) to give the Company a bond (with a surety or sureties satisfactory to
the Company in such sum as it may direct, as indemnity against any claim, or
expense resulting from any claim, that may be made against the Company with
respect to the certificate alleged to have been lost or destroyed.





5




 

6.4

Shares of stock shall be transferable only on the books of the Company by the
holder thereof in person or by his duly authorized attorney.  Upon surrender to
the Company or its transfer agent of a certificate representing shares properly
endorsed or accompanied by proper evidence of succession, assignment or
authority to transfer, the Company or its transfer agent shall issue a new
certificate to the person entitled thereto, cancel the old certificate and
record the transaction upon its books.

6.5

The Company shall be entitled to treat the holder of record of any share or
shares of stock as the holder in fact thereof and, accordingly shall not be
bound to recognize any equitable or other claim to or interest in such share or
shares on the part of any other person, whether or not it has express or other
notice thereof, except as otherwise provided by law, or any stock purchase and
redemption agreement to which the stock may be subject.

6.6

Any action which would may otherwise be taken at a meeting of stockholders may
be taken without a meeting and without prior notice, if a consent in writing,
setting forth the action so taken, shall be signed by the holders of outstanding
shares having not less than the minimum number of votes that would be necessary
to authorize or take such action at a meeting at which all shares entitled to
vote thereon were present and voted.

ARTICLE VII

Other Provisions

7.1

Dividends may be declared by the Board of Directors at any regular or special
meeting and may be paid in cash, in property, or in shares of the Company,
subject to the provisions of the Articles of Incorporation and to the Texas
Business Company Act.  The declaration and payment of dividends shall be at the
discretion of the Board of Directors.

7.2

Before payment of any dividend, the Board of Directors may create and set aside
funds and reserves such as the directors, from time to time and in their
absolute discretion, think proper to provide for contingencies, or to equalize
dividends, or to repair or maintain any property of the Company, or for any
other purpose they think beneficial to the Company.  The directors may modify or
abolish any such reserve or fund in the manner in which it was created.

7.3

The Company shall keep correct and complete books and records of account and
shall keep minutes of the proceedings of its shareholders and Board of
Directors, and shall keep at its registered office or principal place of
business, or at the office of its transfer agent or registrar, a record of its
shareholders, giving the names and addresses of all shareholders and the number
and class of the share held by each.

7.4

All checks or demands for money and notes of the Company shall be signed by such
officer or officers or such other person or persons as the Board of Directors
may from time to time designate.

7.5

The fiscal year of the Company shall be fixed by resolution of the Board of
Directors.

7.6

The Board of Directors shall present at each annual meeting of shareholders a
full and clear statement of the business and condition of the Company, including
a reasonably detailed balance sheet, income statement, and surplus statement.

7.7

The Company’s seal shall be in such form as may be prescribed by the Board of
Directors.  The seal may be used by causing it or a facsimile thereof to be
impressed or affixed or in any manner reproduced.





6




7.8

The Company shall indemnify any person who serves as a director, officer, agent,
or employee of the Company against expenses actually and necessarily incurred by
such person, and any amount paid in satisfaction of judgment in connection with
any action, suit or proceedings in which he is made a party by reason of being
or having been such a director, officer, agent or employee, except in relation
to matters as to which he shall be adjudged in such action, suit or proceeding
to be liable for gross negligence or willful misconduct in the performance of
his duties.

7.9

The Company also may reimburse to any such person described in the preceding
paragraph the reasonable costs of settlement of any such proceeding, if it is
found by a majority of the directors not involved in the proceeding that it was
in the interest of the Company to make such settlement and that such person was
not guilty of gross negligence or willful misconduct.  These rights of
indemnification and reimbursement shall not be exclusive of any other right to
which such person may be entitled by law, bylaw, agreement, shareholder’s vote
or otherwise.

7.10

Any director, officer or agent may resign by giving written or oral notice to
the Board of Directors, or to the President or the Secretary.  Any such
resignation shall take effect at the time specified therein, or immediately if
no time is specified therein.  Unless otherwise specified therein, the
acceptance of such resignation shall not be necessary to make it effective.

ARTICLE VIII

Amendment and Construction

8.1

These Bylaws may be altered, amended, or repealed, or new Bylaws may be adopted
by the shareholders at any regular or special meeting.  In addition, the
shareholders have delegated to the Board of Directors the power to alter, amend,
or repeal the Bylaws, or to adopt new Bylaws.  The Board of Directors accepts
such delegation of authority and shall act accordingly at any regular or special
meeting upon notice given at least 10 days prior to any meeting stating that
purpose.

8.2

If any portion of these Bylaws shall be invalid or inoperative, then, so far as
is reasonable, the remainder of these Bylaws shall be considered valid and
operative and effect shall be given to the intent manifested by the portion held
invalid or inoperative.





7




 

Attachment C

Zane Russell Employment Agreement with Litigation Dynamics, Inc.

 

EMPLOYMENT AGREEMENT

(“AGREEMENT”)

 

THIS AGREEMENT is made and entered into as effective as of ___________, 2011, by
and between Litigation Dynamics, Inc. a Texas corporation (the “Company”), and
Zane Russell (the “Employee”).




WHEREAS, the Employee and the Company desire to establish an employment
relationship and to set forth in an agreement the terms and conditions of such
employment;




NOW, THEREFORE, in consideration of the premises hereof, the mutual promises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:




1.

Employment and Term of Employment.  




The Company hereby agrees to employ the Employee, and the Employee hereby agrees
to serve the Company, as President and Chief Executive Officer on the terms and
conditions set forth herein.  Employee shall be employed for a period beginning
November, 2011 through January, 2013 (the “Expiration Date”), unless sooner
terminated or extended as hereinafter set forth.  




2.

Positions and Duties.




(a)

Position as Employee.  The Employee shall devote time, attention, knowledge,
skills and efforts to the business and affairs of the Company.  The Employee
shall use his best efforts to advance the best interests of the Company, The
Employee shall report to the Board of Directors unless otherwise designated from
time to time for the purpose of advancing the interests of the Company. The
Employee shall at all times perform his duties hereunder diligently and exert
his best efforts to accomplish the duties necessary to meet the goals and
objectives of the Company.  The principal location at which Employee shall
perform all services for the Company shall be in Houston, Texas at its business
premise.








1







3.

Compensation.




(a)

Base Salary.  The Employee shall be paid a base salary at a rate of $180,000 per
annum (the “Base Salary”), in accordance with the Company’s normal payroll
practices. All compensation paid to the Employee under this Agreement, including
payment of salary and taxable benefits shall be subject to such withholdings as
may be required by law or Company’s general practices.  The Employee understands
that he shall only be entitled to the compensation and benefits as set forth in
this Agreement and that may also otherwise be offered to employees consistent
with normal and customary practices of the Company including but not limited to
stock or stock option awards, health and welfare benefits, and 401K plans.

(b)

Bonus.   The Employee shall be eligible to receive an end of year annual
discretionary bonus (payable within ninety (90) days after the end of each
fiscal year).  This bonus is targeted to be in the range of 25 – 50% of the
Employee’s base salary depending on Company and Employee performance. Such bonus
award will be based upon Board of Directors’ guidelines and approval to pay.
Also, such bonus awards, if applicable, will be pro-rated based on length of
employment for any partial year of service.

(c)

Options.  VR Holdings, Inc. anticipates to develop a stock option plan and once
it is developed and approved by the Board of Directors of VR Holdings, Inc., the
Employee will be granted, under this Agreement, a stock option plan. The terms
of the stock option plan shall be negotiated in the future.

(d)

Vacation.  The Employee will be entitled to three weeks or 15 business days of
vacation during each calendar year of full employment, exclusive of legal
holidays. Up to and including five vacation days that are not used during a
calendar year will rollover to the following calendar year.  For each year of
service, a bank of 5 days for each year may be accrued as a rollover for each
year of service to the company, with a maximum of 50 days capable of being
stored in the bank.




4.

Termination.




(a)

Disability.  If, as a result of the Employee’s incapacity due to physical or
mental illness, the Employee shall have been absent from his duties hereunder on
a full time basis for either (i) sixty (60) consecutive business days (the sixty
days shall not include days that Employee is absent from his duties on a full
time basis as a result of such non-illness related activities, including but not
limited to business travel, normal vacation time, and legal and business
holidays) during any rolling twelve (12) month period or (ii) ninety (90)
business days in the aggregate (this shall not include days that Employee is
absent from his duties on a full time basis as a result of such non-illness
related activities, but not limited to these defined hereunder, as business
travel, normal vacation time, and legal and business holidays) during any twelve
(12) month period (“Disability”), the Company may terminate the Employee’s
employment hereunder.

(b)

Termination by the Company.  The Company may terminate the Employee’s employment
hereunder at any time for Cause (as hereinafter defined) or for any other reason
or no reason.  For the purposes of this Agreement, the Company shall have
“Cause” to terminate the Employee’s employment hereunder upon proof of: (i) acts





2







of fraud or any material acts of dishonesty by the Employee, or misappropriation
of funds or property of the Company by Employee; (ii) the Employee’s willful
failure to faithfully perform his duties and responsibilities; (iii) negligent
performance of his duties and responsibilities where such negligence results in
or threatens a material adverse impact on the Company; (iv) the violation by the
Employee of the provisions of Sections 6 or 7 hereof; (v) conviction of a felony
or a misdemeanor involving moral turpitude; or (vi) drug or alcohol abuse by
Employee that impedes Employee's job performance or brings Employee into
disrepute in the community.  

(c)

Termination by the Employee.  The Employee may terminate his employment
hereunder upon 60 days advance written notice for any reason.  

(d)

Notice of Termination.  Any termination by the Company pursuant to subsection
(a) or (b) above or by the Employee pursuant to subsection (c) above shall be
communicated by written notice of termination to the other party hereto.




5.

Compensation Upon Termination.




      

If the Employee’s employment with Company is terminated for Cause or for
Disability, or if the Employee dies or if the Employee terminates his employment
with Company for any reason or no reason, then the Company shall pay the
Employee his Base Salary for three months from the date on which his employment
is terminated at the rate in effect at the time written notice of termination is
given.  The Company shall then have no further obligations to the Employee under
this Agreement. If Employee’s employment is terminated by the Company without
Cause prior to the Expiration Date of this Agreement then the Company shall pay
the Employee six (6) months’ base compensation as severance compensation
(subject to Employee signing a customary form of release of the Company).




6.

Non-Competition.




(a)

Business Relationships and Goodwill.  The Employee acknowledges and agrees that
as an employee and representative of the Company, the Employee will be
responsible for building and maintaining business relationships and goodwill
with current and future customers, clients, and prospects on a personal level.
 The Employee acknowledges and agrees that this responsibility creates a special
relationship of trust and confidence between the Company, the Employee, and
these persons or entities.  The Employee acknowledges and agrees that this
special relationship of trust and confidence between the Company, the Employee,
and current and future customers, clients, and prospects creates a high risk and
opportunity for the Employee to misappropriate these relationships and the
goodwill existing between the Company and such persons and entities.




(b)

Consideration.  The Employee acknowledges and agrees that he has received and
will receive substantial, valuable consideration for the agreements set forth in
this section, including, but not limited to, access to Confidential Information,
as defined above, or compensation and benefits as described herein.  The
Employee acknowledges and agrees that this constitutes fair and adequate
consideration for the agreements set forth in this section.





3










(c)

Scope of Non-Competition Obligation.  In consideration for the valuable
consideration described above, the Employee acknowledges and agrees that for a
period of twenty-four (24) months following the termination of this Agreement by
either party, for whatever reason, the Employee will not solicit business, from
any person, company, or business that was or is a client, Customer, or prospect
of the Company (“Restricted Customer”). A person or entity is contemplated to be
a Restricted Customer if Company has taken steps with the direct objective of
obtaining business from such person or entity, which may, but need not, include
internal proposals or presentations, proposals or presentations to such person
or entity or negotiations with such person or entity.  The Employee further
acknowledges and agrees that for a period of twenty-four (24) months following
the termination of this Agreement, for whatever reason, the Employee will not
engage in the Same or a Similar Business as the Company, including working for
any company or business as an agent, consultant, partner, employee, officer,
shareholder or independent contractor, in the Market Area, as that term is
defined herein.  The Employee acknowledges and agrees that these non-competition
agreements shall survive any termination of this Agreement and shall be fully
enforceable by the Company or its successor or assignee subsequent to the
termination of the Employee's employment, regardless of the reason for such
termination.




(d)

Definitions.  For purposes of this section, the following definitions shall
apply:




The term "Same or a Similar Business as the Company" shall be defined as a
“retail electric provider,” or any other business in which the Company engages
during the term of this Agreement.




The term "Market Area" shall be defined as each geographical location in which
the Company is currently and actively carrying out business as of the date of
Employee’s termination of employment with the Company, including without
limitation the deregulated energy market of Texas.







7.

Non-Interference; Non-Disclosure.




(a)

Non-Interference.  The Employee agrees that for a period of twenty-four (24)
months subsequent to the termination of this Agreement (whether such termination
occurs at the insistence of the Company or the Employee), the Employee shall not
solicit or recruit, directly or by assisting others, any other employees of the
Company, nor shall the Employee contact or communicate with any other employees
of the Company for the purpose of inducing other employees to terminate their
employment with the Company.  For purposes of this covenant, "other employees"
shall refer to employees who are actively employed by, or doing business with,
the employer at the time of the attempted recruiting or hiring.  The Employee
acknowledges and agrees that these non-interference agreements shall survive the
termination of this Agreement and shall be fully enforceable by the Company or
its successor or assignee subsequent to the termination of the Employee's
employment, regardless of the reason for such termination.





4










(b)

Non-Disclosure. The Company and Employee agree that during the course of his
employment, Company will provide confidential information to the Employee.
 During and after his employment by the Company, the Employee agrees that he
shall not directly or indirectly disclose any Confidential Information, as
defined in this section, unless such disclosure is (i) to an employee of the
Company or its subsidiaries; (ii) to a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance of his/her duties as
an employee of the Company; (iii) authorized in writing by the Company; or (iv)
required by any Court or administrative agency.




In the event that this Agreement is terminated for any reason, the Employee
agrees that he shall, within seventy-two (72) hours of the effective date of
termination (or sooner if requested by the Company), return any and all records,
files, documents, materials, resumes, copies, equipment, literature, data,
information, audio or videotapes, order forms, memoranda, correspondence,
customer lists or information, prospect lists or information, financial
statements or information pertaining to the Company, its customers, clients or
prospects, loan documents, deposit records, loan records, agreements, contracts,
orders, records, policy or procedure manuals or memoranda, cards or notes
acquired, compiled or coming into the Employee's knowledge, possession or
control in connection with his activities as an employee of the Company, as well
as all machines, parts, equipment or other materials received from the Company
or from any of its customers, clients or prospects in connection with such
activities.




The Employee acknowledges and agrees that these non-disclosure agreements shall
survive any termination of this Agreement and shall be fully enforceable by the
Company or its successor or assignee subsequent to the termination of the
Employee's employment, regardless of the reason for such termination.




For purposes of this Agreement, the term "Confidential Information" shall be
defined as information in the possession of, prepared by, obtained by, or
compiled by the Company which is not generally available to the public.
 "Confidential Information" shall include information pertaining to, but not
limited to:  customer lists, bid policies and practices, pricing information,
financial and other data, contract information, employee lists, manuals,
documentation, forms, contracts, agreements, literature, sources of supply,
specifications, techniques, engineering, training methods, procedures, systems,
data, computer software programs, source codes, hardware development, plans,
processes, inventions, discoveries, proprietary technology, methods, trademarks,
trade secrets, know-how, corporate books and records, other information
concerning Company's business or assets or financial condition and evaluations
and use or non-use of other technical or business information not in the public
domain and research projects and customer-specific information disclosed to
Employee by the Company which is not generally known to the public.  The
Employee acknowledges and agrees that this information, if disclosed, could
place the Company at a competitive disadvantage.














5







8.

Specific Performance.  




In addition to all other rights and remedies which the Company may have at law,
as an additional and cumulative remedy, the covenants contained herein shall be
enforceable by specific performance and injunctive relief and shall be construed
as separate covenants governing competition in the geographical territory
applicable; and if any court shall determine finally that the restraints
provided for herein are too broad as to the area, activity or time covered, said
area, activity or time covered shall be enforceable within the limits determined
by such court to be valid. The Employee acknowledges and agrees that, in the
event of a breach of Section 6 or 7 hereof by the Employee, the Company would be
irreparably harmed and that monetary damages would be an inadequate remedy in
favor of the Company.  Accordingly, the Employee and the Company agree that in
the event of such a breach, the Company shall be entitled to injunctive relief
against the Employee.




9.

Arbitration.  




All disputes relating to Employee’s employment or this Agreement shall be
resolved by binding arbitration pursuant to the rules of the American
Arbitration Association then pertaining.  Arbitration proceedings shall be held
in Houston, Texas. The parties may, if they are able to do so, agree upon one
arbitrator; otherwise, there shall be three arbitrators selected to resolve
disputes pursuant to this Section 9, one named in writing by each party within
15 days after notice of arbitration is served upon either party by the other and
a third arbitrator selected by the two arbitrators selected by the parties
within 15 days thereafter.   If the two arbitrators cannot select a third
arbitrator within such 15 days, either party may request that the American
Arbitration Association select such third arbitrator.  If one party does not
choose an arbitrator within 15 days, the other party shall request that the
American Arbitration Association name such other arbitrator.  No one shall serve
as arbitrator who is in any way financially interested in this Agreement or in
the affairs of either party.  Each of the parties hereto shall pay its own
expenses of arbitration and one-half of the expenses of the arbitrators.  If any
position by either party hereunder, or any defense or objection thereto, is
deemed by the arbitration to have been unreasonable, the arbitrators shall
assess, as part of their award against the unreasonable party or reduce the
award to the unreasonable party, all or part of the arbitration expenses
(including reasonable attorneys’ fees) of the other party and of the
arbitrators.




10.

Withholding of Taxes.  




The Company may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes as shall be required pursuant to any law or
government regulation or ruling.




11.

Governing Law.  




This Agreement shall be construed according to the laws of Texas, without giving
effect to the principles of conflicts of laws of such State.





6










12.

Amendment; Modification; Waiver.  




This Agreement may not be amended except by the written agreement of both
parties hereto.  No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification, discharge is agreed to in writing
signed by Employee and the Company.  No waiver by either party hereto at any
time of any breach by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.




13.

Binding Effect.  




This Agreement and the services to be rendered by the Employee hereunder are
personal in nature and neither this Agreement nor any rights or obligations
pursuant to this Agreement be assigned, transferred or delegated without the
consent of the Company and the Employee.  Without limiting the generality of the
foregoing, the Employee’s right to receive payments hereunder shall not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest or otherwise, other than a transfer by his will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this paragraph, the Company shall have no obligation and/or
liability to pay any amount so attempted to be assigned, transferred or
delegated.




14.

Business Expenses.  




The Company shall pay Employee’s reasonable business expenses, including
expenses incurred for travel on the Company’s business, in accordance with the
policies and procedures of the Company, as may be adopted or amended from time
to time at the Company’s sole discretion. If Employee incurs business expenses
under this Agreement, the Employee shall submit to the Company a monthly request
for reimbursement together with supporting documentation satisfactory to the
Company  




15.

Understanding, Fair Construction.




By execution of this Agreement, the parties hereby acknowledge that they have
read and understand each provision, term, and obligation contained in this
Agreement.  Although the entirety of this Agreement has been drafted and
prepared by the Company for signature by the Employee, both parties agree that
this Agreement shall be construed fairly and reasonably and not more strictly
against the drafting party than the non-drafting party.




16.

Entire Contract.




This Agreement constitutes the entire agreement and supersedes all other prior
agreements, employment contracts and understandings, written and oral, express
or implied with respect to the subject matter of this Agreement.








7










IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




COMPANY:




[_________________________________]







_________________________













EMPLOYEE:

















8




 




Attachment D

J. Michael Moore Employment Agreement with Litigation Dynamics, Inc.

 

EMPLOYMENT AGREEMENT

(“AGREEMENT”)




THIS AGREEMENT is made and entered into as effective as of ___________, 2011, by
and between Litigation Dynamics, Inc. a Texas corporation (the “Company”), and
Michael Moore (the “Employee”).




WHEREAS, the Employee and the Company desire to establish an employment
relationship and to set forth in an agreement the terms and conditions of such
employment;




NOW, THEREFORE, in consideration of the premises hereof, the mutual promises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:




1.

Employment and Term of Employment.  




The Company hereby agrees to employ the Employee, and the Employee hereby agrees
to serve the Company, as Chief Operations Officer on the terms and conditions
set forth herein.  Employee shall be employed for a period beginning November,
2011 through January, 2013 (the “Expiration Date”), unless sooner terminated or
extended as hereinafter set forth.  




2.

Positions and Duties.




(a)

Position as Employee.  The Employee shall devote time, attention, knowledge,
skills and efforts to the business and affairs of the Company.  The Employee
shall use his best efforts to advance the best interests of the Company, The
Employee shall report to the Chief Executive Officer unless otherwise designated
from time to time for the purpose of advancing the interests of the Company. The
Employee shall at all times perform his duties hereunder diligently and exert
his best efforts to accomplish the duties necessary to meet the goals and
objectives of the Company.  The principal location at which Employee shall
perform all services for the Company shall be in Houston, Texas at its business
premise.








1







3.

Compensation.




(a)

Base Salary.  The Employee shall be paid a base salary at a rate of $165,600 per
annum (the “Base Salary”), in accordance with the Company’s normal payroll
practices. All compensation paid to the Employee under this Agreement, including
payment of salary and taxable benefits shall be subject to such withholdings as
may be required by law or Company’s general practices.  The Employee understands
that he shall only be entitled to the compensation and benefits as set forth in
this Agreement and that may also otherwise be offered to employees consistent
with normal and customary practices of the Company including but not limited to
stock or stock option awards, health and welfare benefits, and 401K plans.

(b)

Bonus.   The Employee shall be eligible to receive an end of year annual
discretionary bonus (payable within ninety (90) days after the end of each
fiscal year).  This bonus is targeted to be in the range of 25 – 50% of the
Employee’s base salary depending on Company and Employee performance. Such bonus
award will be based upon Board of Directors’ guidelines and approval to pay.
Also, such bonus awards, if applicable, will be pro-rated based on length of
employment for any partial year of service.

(c)

Options.  VR Holdings, Inc. anticipates to develop a stock option plan and once
it is developed and approved by the Board of Directors of VR Holdings, Inc., the
Employee will be granted, under this Agreement, a stock option plan. The terms
of the stock option plan shall be negotiated in the future.




(d)

Vacation.  The Employee will be entitled to three weeks or 15 business days of
vacation during each calendar year of full employment, exclusive of legal
holidays. Up to and including five vacation days that are not used during a
calendar year will rollover to the following calendar year.  For each year of
service, a bank of 5 days for each year may be accrued as a rollover for each
year of service to the company, with a maximum of 50 days capable of being
stored in the bank.




4.

Termination.




(a)

Disability.  If, as a result of the Employee’s incapacity due to physical or
mental illness, the Employee shall have been absent from his duties hereunder on
a full time basis for either (i) sixty (60) consecutive business days (the sixty
days shall not include days that Employee is absent from his duties on a full
time basis as a result of such non-illness related activities, including but not
limited to business travel, normal vacation time, and legal and business
holidays) during any rolling twelve (12) month period or (ii) ninety (90)
business days in the aggregate (this shall not include days that Employee is
absent from his duties on a full time basis as a result of such non-illness
related activities, but not limited to these defined hereunder, as business
travel, normal vacation time, and legal and business holidays) during any twelve
(12) month period (“Disability”), the Company may terminate the Employee’s
employment hereunder.

(b)

Termination by the Company.  The Company may terminate the Employee’s employment
hereunder at any time for Cause (as hereinafter defined) or for any other reason
or no reason.  For the purposes of this Agreement, the Company shall have
“Cause” to terminate the Employee’s employment hereunder upon proof of: (i) acts
of fraud or any material acts of dishonesty by the Employee, or misappropriation
of funds or property of the Company by Employee; (ii) the Employee’s willful
failure to faithfully perform his duties and responsibilities; (iii) negligent
performance of his duties and responsibilities where such negligence results in
or threatens a material adverse impact on the Company; (iv) the violation by the
Employee of the provisions of Sections 6 or 7 hereof; (v) conviction of a felony
or a misdemeanor involving moral turpitude; or (vi) drug or alcohol abuse by
Employee that impedes Employee's job performance or brings Employee into
disrepute in the community.  





2







 

(c)

Termination by the Employee.  The Employee may terminate his employment
hereunder upon 60 days advance written notice for any reason.  

(d)

Notice of Termination.  Any termination by the Company pursuant to subsection
(a) or (b) above or by the Employee pursuant to subsection (c) above shall be
communicated by written notice of termination to the other party hereto.




5.

Compensation Upon Termination.




      

If the Employee’s employment with Company is terminated for Cause or for
Disability, or if the Employee dies or if the Employee terminates his employment
with Company for any reason or no reason, then the Company shall pay the
Employee his Base Salary for three months from the date on which his employment
is terminated at the rate in effect at the time written notice of termination is
given.  The Company shall then have no further obligations to the Employee under
this Agreement. If Employee’s employment is terminated by the Company without
Cause prior to the Expiration Date of this Agreement then the Company shall pay
the Employee six (6) months’ base compensation as severance compensation
(subject to Employee signing a customary form of release of the Company).




6.

Non-Competition.




(a)

Business Relationships and Goodwill.  The Employee acknowledges and agrees that
as an employee and representative of the Company, the Employee will be
responsible for building and maintaining business relationships and goodwill
with current and future customers, clients, and prospects on a personal level.
 The Employee acknowledges and agrees that this responsibility creates a special
relationship of trust and confidence between the Company, the Employee, and
these persons or entities.  The Employee acknowledges and agrees that this
special relationship of trust and confidence between the Company, the Employee,
and current and future customers, clients, and prospects creates a high risk and
opportunity for the Employee to misappropriate these relationships and the
goodwill existing between the Company and such persons and entities.




(b)

Consideration.  The Employee acknowledges and agrees that he has received and
will receive substantial, valuable consideration for the agreements set forth in
this section, including, but not limited to, access to Confidential Information,
as defined above, or compensation and benefits as described herein.  The
Employee acknowledges and agrees that this constitutes fair and adequate
consideration for the agreements set forth in this section.





3







 




(c)

Scope of Non-Competition Obligation.  In consideration for the valuable
consideration described above, the Employee acknowledges and agrees that for a
period of twenty-four (24) months following the termination of this Agreement by
either party, for whatever reason, the Employee will not solicit business, from
any person, company, or business that was or is a client, Customer, or prospect
of the Company (“Restricted Customer”). A person or entity is contemplated to be
a Restricted Customer if Company has taken steps with the direct objective of
obtaining business from such person or entity, which may, but need not, include
internal proposals or presentations, proposals or presentations to such person
or entity or negotiations with such person or entity.  The Employee further
acknowledges and agrees that for a period of twenty-four (24) months following
the termination of this Agreement, for whatever reason, the Employee will not
engage in the Same or a Similar Business as the Company, including working for
any company or business as an agent, consultant, partner, employee, officer,
shareholder or independent contractor, in the Market Area, as that term is
defined herein.  The Employee acknowledges and agrees that these non-competition
agreements shall survive any termination of this Agreement and shall be fully
enforceable by the Company or its successor or assignee subsequent to the
termination of the Employee's employment, regardless of the reason for such
termination.




(d)

Definitions.  For purposes of this section, the following definitions shall
apply:




The term "Same or a Similar Business as the Company" shall be defined as a
“retail electric provider,” or any other business in which the Company engages
during the term of this Agreement.




The term "Market Area" shall be defined as each geographical location in which
the Company is currently and actively carrying out business as of the date of
Employee’s termination of employment with the Company, including without
limitation the deregulated energy market of Texas.







7.

Non-Interference; Non-Disclosure.




(a)

Non-Interference.  The Employee agrees that for a period of twenty-four (24)
months subsequent to the termination of this Agreement (whether such termination
occurs at the insistence of the Company or the Employee), the Employee shall not
solicit or recruit, directly or by assisting others, any other employees of the
Company, nor shall the Employee contact or communicate with any other employees
of the Company for the purpose of inducing other employees to terminate their
employment with the Company.  For purposes of this covenant, "other employees"
shall refer to employees who are actively employed by, or doing business with,
the employer at the time of the attempted recruiting or hiring.  The Employee
acknowledges and agrees that these non-interference agreements shall survive the
termination of this Agreement and shall be fully enforceable by the Company or
its successor or assignee subsequent to the termination of the Employee's
employment, regardless of the reason for such termination.







4










(b)

Non-Disclosure. The Company and Employee agree that during the course of his
employment, Company will provide confidential information to the Employee.
 During and after his employment by the Company, the Employee agrees that he
shall not directly or indirectly disclose any Confidential Information, as
defined in this section, unless such disclosure is (i) to an employee of the
Company or its subsidiaries; (ii) to a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance of his/her duties as
an employee of the Company; (iii) authorized in writing by the Company; or (iv)
required by any Court or administrative agency.




In the event that this Agreement is terminated for any reason, the Employee
agrees that he shall, within seventy-two (72) hours of the effective date of
termination (or sooner if requested by the Company), return any and all records,
files, documents, materials, resumes, copies, equipment, literature, data,
information, audio or videotapes, order forms, memoranda, correspondence,
customer lists or information, prospect lists or information, financial
statements or information pertaining to the Company, its customers, clients or
prospects, loan documents, deposit records, loan records, agreements, contracts,
orders, records, policy or procedure manuals or memoranda, cards or notes
acquired, compiled or coming into the Employee's knowledge, possession or
control in connection with his activities as an employee of the Company, as well
as all machines, parts, equipment or other materials received from the Company
or from any of its customers, clients or prospects in connection with such
activities.




The Employee acknowledges and agrees that these non-disclosure agreements shall
survive any termination of this Agreement and shall be fully enforceable by the
Company or its successor or assignee subsequent to the termination of the
Employee's employment, regardless of the reason for such termination.




For purposes of this Agreement, the term "Confidential Information" shall be
defined as information in the possession of, prepared by, obtained by, or
compiled by the Company which is not generally available to the public.
 "Confidential Information" shall include information pertaining to, but not
limited to:  customer lists, bid policies and practices, pricing information,
financial and other data, contract information, employee lists, manuals,
documentation, forms, contracts, agreements, literature, sources of supply,
specifications, techniques, engineering, training methods, procedures, systems,
data, computer software programs, source codes, hardware development, plans,
processes, inventions, discoveries, proprietary technology, methods, trademarks,
trade secrets, know-how, corporate books and records, other information
concerning Company's business or assets or financial condition and evaluations
and use or non-use of other technical or business information not in the public
domain and research projects and customer-specific information disclosed to
Employee by the Company which is not generally known to the public.  The
Employee acknowledges and agrees that this information, if disclosed, could
place the Company at a competitive disadvantage.








5













8.

Specific Performance.  




In addition to all other rights and remedies which the Company may have at law,
as an additional and cumulative remedy, the covenants contained herein shall be
enforceable by specific performance and injunctive relief and shall be construed
as separate covenants governing competition in the geographical territory
applicable; and if any court shall determine finally that the restraints
provided for herein are too broad as to the area, activity or time covered, said
area, activity or time covered shall be enforceable within the limits determined
by such court to be valid. The Employee acknowledges and agrees that, in the
event of a breach of Section 6 or 7 hereof by the Employee, the Company would be
irreparably harmed and that monetary damages would be an inadequate remedy in
favor of the Company.  Accordingly, the Employee and the Company agree that in
the event of such a breach, the Company shall be entitled to injunctive relief
against the Employee.




9.

Arbitration.  




All disputes relating to Employee’s employment or this Agreement shall be
resolved by binding arbitration pursuant to the rules of the American
Arbitration Association then pertaining.  Arbitration proceedings shall be held
in Houston, Texas. The parties may, if they are able to do so, agree upon one
arbitrator; otherwise, there shall be three arbitrators selected to resolve
disputes pursuant to this Section 9, one named in writing by each party within
15 days after notice of arbitration is served upon either party by the other and
a third arbitrator selected by the two arbitrators selected by the parties
within 15 days thereafter.   If the two arbitrators cannot select a third
arbitrator within such 15 days, either party may request that the American
Arbitration Association select such third arbitrator.  If one party does not
choose an arbitrator within 15 days, the other party shall request that the
American Arbitration Association name such other arbitrator.  No one shall serve
as arbitrator who is in any way financially interested in this Agreement or in
the affairs of either party.  Each of the parties hereto shall pay its own
expenses of arbitration and one-half of the expenses of the arbitrators.  If any
position by either party hereunder, or any defense or objection thereto, is
deemed by the arbitration to have been unreasonable, the arbitrators shall
assess, as part of their award against the unreasonable party or reduce the
award to the unreasonable party, all or part of the arbitration expenses
(including reasonable attorneys’ fees) of the other party and of the
arbitrators.




10.

Withholding of Taxes.  




The Company may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes as shall be required pursuant to any law or
government regulation or ruling.








6







11.

Governing Law.  




This Agreement shall be construed according to the laws of Texas, without giving
effect to the principles of conflicts of laws of such State.




12.

Amendment; Modification; Waiver.  




This Agreement may not be amended except by the written agreement of both
parties hereto.  No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification, discharge is agreed to in writing
signed by Employee and the Company.  No waiver by either party hereto at any
time of any breach by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.




13.

Binding Effect.  




This Agreement and the services to be rendered by the Employee hereunder are
personal in nature and neither this Agreement nor any rights or obligations
pursuant to this Agreement be assigned, transferred or delegated without the
consent of the Company and the Employee.  Without limiting the generality of the
foregoing, the Employee’s right to receive payments hereunder shall not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest or otherwise, other than a transfer by his will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this paragraph, the Company shall have no obligation and/or
liability to pay any amount so attempted to be assigned, transferred or
delegated.




14.

Business Expenses.  




The Company shall pay Employee’s reasonable business expenses, including
expenses incurred for travel on the Company’s business, in accordance with the
policies and procedures of the Company, as may be adopted or amended from time
to time at the Company’s sole discretion. If Employee incurs business expenses
under this Agreement, the Employee shall submit to the Company a monthly request
for reimbursement together with supporting documentation satisfactory to the
Company  




15.

Understanding, Fair Construction.




By execution of this Agreement, the parties hereby acknowledge that they have
read and understand each provision, term, and obligation contained in this
Agreement.  Although the entirety of this Agreement has been drafted and
prepared by the Company for signature by the Employee, both parties agree that
this Agreement shall be construed fairly and reasonably and not more strictly
against the drafting party than the non-drafting party.








7







16.

Entire Contract.




This Agreement constitutes the entire agreement and supersedes all other prior
agreements, employment contracts and understandings, written and oral, express
or implied with respect to the subject matter of this Agreement.







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




COMPANY:




[_________________________________]







_________________________













EMPLOYEE:

















8













Attachment E

Master Services Agreement between Litigation Dynamics, Inc. and VR Holdings,
Inc.




MASTER  SERVICES AGREEMENT

 

This Master Services Agreement (“Agreement”) is entered into as of this [DATE]
(“Effective Date”), by and between Litigation Dynamics, Inc. (“LDI”) and VR
Holdings, Inc. (“Client”).

Whereas, LDI desires to provide its offered services to clients (the
“Client(s)”) relating to Data Discovery, E-Discovery, Client Review, Cloud based
Attorney Review, and other custom requests to clients(the “Engagements”); and

Whereas, LDI desires to enter into an agreement pursuant to which LDI wishes to
furnish its services to client, in connection with the Engagements that will be
entered into from time to time.

Now Therefore, in consideration of the foregoing premises, and the mutual
covenants and agreements contained herein, the parties agree as follows:

1

SERVICES.

1.1

LETTERS OF UNDERSTANDING.  All services provided by Litigation Dynamics, Inc.
(the “Services”) shall be outlined in a mutually agreed upon and jointly
executed document describing the services to be performed (each, a “Letter of
Understanding” or “LOU”).  Each Letter of Understanding shall be subject to all
of the terms and conditions contained in this Agreement and is incorporated
herein by reference.

1.2

PERFORMANCE OF SERVICES.  LDI Technologies, LLC, Shall to the best of its
ability, render the services set forth in the Letter of Understanding in a
timely and professional manner consistent with generally accepted industry
standards.  Client shall provide in a timely and professional manner, and at no
cost to LDI, assistance, cooperation, complete and accurate information and
required digital data, equipment, computer and telecommunications facilities,
programs, files, documentation, a suitable work environment, and other resources
requested by LDI, if required as outlined in the LOU, to enable it to perform
the Services (collectively, “Assistance”). Litigation Dynamics, Inc. shall not
be liable for any deficiency in performing the Services if such deficiency
results from Client’s failure to provide full assistance as required hereunder.
Assistance includes, but is not limited to, designating a project manager to
interface with Litigation Dynamics, Inc during the course of the Services.

1.3

OWNERSHIP OF WORK PRODUCT.  As used herein, the term “Work Product” means all
materials, software, tools, data, inventions, works of authorship and other
innovations of any kind, including, without limitation, any deliverables under
the Letter of Understanding and any improvements or modifications to Client
proprietary computer data or software programs and related materials, that
Client, may request, conceive, develop or reduce to practice, alone or jointly
with others, in the course of performing the Services or as a result of such
Services, whether or not eligible for patent, copyright, trademark, trade secret
or other legal protection.  Client agrees that all Work Product shall be the
property of Litigation Dynamics, Inc. and hereby assigns all rights it may have
in the Work Product and in all related patents, patent applications, copyrights,
mask work rights, trademarks, trade secrets, rights of priority and other
proprietary rights to Client.  Client acknowledges that Litigation Dynamics,
Inc. in its sole discretion shall have the right to license the Work Product or
any portion thereof, and/or incorporate the Work Product or any portion thereof
into Litigation Dynamics, Inc. products for use by other licensees or clients of
Client.

 

-1-

 

1.4

LICENSE.  Litigation Dynamics, Inc. grants to Client a perpetual,
nontransferable, nonexclusive, worldwide license to use any processes or
materials developed by Litigation Dynamics, Inc. for Client under this
Agreement.  Client will not use any materials developed by Litigation Dynamics,
Inc. for any third parties under this Agreement without clearly labeling or
otherwise clearly indicating such processes or materials were developed by
Litigation Dynamics, Inc. for VR Holdings, Inc.

2

COMPENSATION.

          Unless otherwise indicated in a Letter of Understanding, all General
Services pertaining to any future litigation support will be performed on a
pricelist or on a time-and-materials basis; then-current fees and charges and
therefore applied to a monthly invoice. However, current litigation support
activities pertaining to “Lender Liability” law suit will be exempt from these
fees and charges and will be monitored by internal billing only. The amount of
data exempt from fees and charges shall be capped at 50GB and once that cap is
reached the terms of the Master Service Agreement shall be in effect.

Accordingly, Client shall pay LDI for all time spent performing the required
services, plus the cost of any materials, taxes, travel, lodging,
communications, shipping charges and out-of-pocket expenses incurred by the LDI
consultant in connection with providing the services.  All such fees and costs
will be invoiced monthly and will be payable within thirty (30) days of the date
of invoice unless otherwise designated.

Payments can be made in the form of Cash, Credit Cards, and Public Unrestricted
Company Stock. Payments utilizing Company stock for payment may only be for  the
total outstanding consulting Fees and may not be used for expenses or hard costs
such as software or other items.

3

TERMINATION.

3.1

TERM.  This Agreement shall commence on the Effective Date.  Either party may
terminate this Agreement and/or any Letter of Understanding at any time upon
thirty (30) days advance written notice to the other party.  Notice of
termination of any Letter of Understanding shall not be considered notice of
termination of this Agreement unless specifically stated in the notice;
provided, however, any termination of this Agreement shall automatically
terminate all Statements of Work.  Any Letter of Understanding outstanding at
the time of termination of this Agreement shall continue to be governed by this
Agreement as if it had not been terminated.  

 

-2-

 

3.2

TERMINATION FOR CAUSE.  Either party may terminate this Agreement immediately
upon written notice to the other party if the other party breaches or is in
default of any obligation hereunder, including the failure to make any payment
when due, which default is incapable of cure or which, being capable of cure,
has not been cured within thirty (30) days after receipt of written notice from
the non-defaulting party.

3.3

EFFECT OF TERMINATION.  Upon termination of this Agreement, Litigation Dynamics,
Inc. shall immediately cease performing any Services and Client shall pay
Litigation Dynamics, Inc. any compensation due for Services actually rendered.
 Sections 1.4, subject to any payments due hereunder, 3.3, 4, 5 and 6, shall
survive the termination of this Agreement.  Termination of this Agreement by
either party shall not act as a waiver of any breach of this Agreement and shall
not act as a release of either party from any liability for breach of such
party’s obligations under this Agreement.  Neither party shall be liable to the
other for damages of any kind solely as a result of terminating this Agreement
in accordance with its terms, and termination of this Agreement by a party shall
be without prejudice to any other right or remedy of such party under this
Agreement or applicable law.

4

LIMITATION OF LIABILITY.

          LITIGATION DYNAMICS, INC. MAKES NO WARRANTIES, EITHER EXPRESS OR
IMPLIED, AS TO ANY MATTER WHATSOEVER, INCLUDING, WITHOUT LIMITATION, THE
CONDITION OF THE SERVICES OR ANY WORK PRODUCT OR DELIVERABLES DEVELOPED
HEREUNDER, AND LITIGATION DYNAMICS, INC. EXPRESSLY DISCLAIMS ALL WARRANTIES OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE OR NEED, ACCURACY,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS AND TITLE, AND ALL WARRANTIES THAT MAY
ARISE FROM COURSE OF DEALING, COURSE OF PERFORMANCE OR USAGE OF TRADE.

To the extent permitted by applicable law, in no event will either party be
liable under any legal theory for any special, indirect, consequential,
exemplary or incidental damages, however caused, arising out of or relating to
this Agreement, even if such party has been advised of the possibility of such
damages.  Neither party’s liability to the other party under this Agreement
shall exceed the total amounts paid or payable by Client under this Agreement.

5

CONFIDENTIALITY.  

5.1

CONFIDENTIAL INFORMATION.  By virtue of this Agreement, the parties will have
access to information that is confidential to one another (“Confidential
Information”).  For purposes of this Agreement, Confidential Information of a
party means information, ideas, materials or other subject matter of such party,
whether disclosed orally, in writing or otherwise, that is provided under
circumstances reasonably indicating that it is confidential or proprietary.
 Confidential Information includes, without limitation, the terms and conditions
of this Agreement; all business plans, technical information or data, product
ideas, methodologies, calculation algorithms and analytical routines; and all
personnel, client, contracts and financial information or materials disclosed or
otherwise provided by such party (“Disclosing Party”) to the other party
(“Receiving Party”).  Confidential Information does not include that which
(a) is already in Client’s possession at the time of disclosure to Client,
(b) is or becomes part of public knowledge other than as a result of any action
or inaction of the Client, (c) is obtained by Client from an unrelated third
party without a duty of confidentiality, or (d) is independently developed by
Client.

 

-3-

 

5.2

RESTRICTIONS ON USE.  The Receiving Party shall not use Confidential Information
of the Disclosing Party for any purpose other than in furtherance of this
Agreement and the activities described herein.  The Receiving Party shall not
disclose Confidential Information of the Disclosing Party to any third parties
except as otherwise permitted hereunder.  The Receiving Party may disclose
Confidential Information of the Disclosing Party only to those employees or
consultants who have a need to know such Confidential Information and who are
bound to retain the confidentiality thereof under provisions (including, without
limitation, provisions relating to nonuse and nondisclosure) no less restrictive
than those required by the Receiving Party for its own Confidential Information.
 The Receiving Party shall maintain Confidential Information of the Disclosing
Party with at least the same degree of care it uses to protect its own
proprietary information of a similar nature or sensitivity, but no less than
reasonable care under the circumstances.  Each party shall advise the other
party in writing of any misappropriation or misuse of Confidential Information
of the other party of which the notifying party becomes aware.

5.3

EXCLUSIONS.  Notwithstanding the foregoing, this Agreement shall not prevent the
Receiving Party from disclosing Confidential Information of the Disclosing Party
to the extent required by a judicial order or other legal obligation, provided
that, in such event, the Receiving Party shall promptly notify the Disclosing
Party to allow intervention (and shall cooperate with the Disclosing Party) to
contest or minimize the scope of the disclosure (including application for a
protective order).

5.4

EQUITABLE RELIEF.  The Receiving Party acknowledges that the Disclosing Party
considers its Confidential Information to contain trade secrets of the
Disclosing Party and that any unauthorized use or disclosure of such information
would cause the Disclosing Party irreparable harm for which its remedies at law
would be inadequate.  Accordingly, each party (as the Receiving Party)
acknowledges and agrees that the Disclosing Party will be entitled, in addition
to any other remedies available to it at law or in equity, to the issuance of
injunctive relief, without bond, enjoining any breach or threatened breach of
the Receiving Party’s obligations hereunder with respect to the Confidential
Information of the Disclosing Party, and such further relief as any court of
competent jurisdiction may deem just and proper.

5.5

RETURN OF MATERIALS.  Upon termination of this Agreement, the Receiving Party
will immediately return to the Disclosing Party all Confidential Information of
the Disclosing Party embodied in tangible (including electronic) form or destroy
all such Confidential Information and certify in writing to the Disclosing Party
that all such Confidential Information has been destroyed.

6

GENERAL PROVISIONS.

6.1

Governing Law.  This Agreement is to be construed in accordance with and
governed by the internal laws of the State of Texas, without regard to or
application of provisions relating to choice of law.

6.2

Severability.  If any provision of this Agreement is unenforceable, then such
provision will be enforced to the maximum extent possible under applicable law
so as to affect the intent of the parties and the other provisions of this
Agreement will continue in full force and effect.  

 

 

 

 

 

 

-4-

 

6.3

Counterparts.  This Agreement may be executed in counterparts.

6.4

Entire Agreement; Amendment; Waiver.  This Agreement (including any Statements
of Work) constitutes the entire agreement between the parties with respect to
the subject matter hereof, and supersedes all prior or contemporaneous
communications, negotiations, and agreements, written or oral, regarding the
subject matter hereto.  No modification of or amendment or waiver to this
Agreement will be effective unless in writing and signed by each of the parties.

7

RESOURCES

 

      Whereas; if outside professionals are required, professional profiles of
the consultants assigned to this project will be presented to VR Holdings, Inc.
 upon request at the initiation of the project. Any third party profiles will be
brought to Clients attention at the time of initiation for each Letter of
Understanding.




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.




LDI REPRESENATIVE

VR HOLDINGS, INC.  

BY:

 

BY:

 

DATE:

 

DATE:

 

NAME:

 

NAME:

 

TITLE:

 

TITLE:

 

ADDRESS:

 

ADDRESS:

 




Invoices will be sent to the Client address shown below the signature of this
contract unless a different billing address is indicated here:

NAME

DEPARTMENT

E-MAIL

ADDRESS




-5-


 

Attachment F

Letter Agreement Between CapNet Securities Corporation and VR Holdings, Inc.
Dated October 24, 2011




[attachmentf001.jpg] [attachmentf001.jpg]




[attachmentf002.jpg] [attachmentf002.jpg]




[attachmentf003.jpg] [attachmentf003.jpg]




[attachmentf004.jpg] [attachmentf004.jpg]




[attachmentf005.jpg] [attachmentf005.jpg]




[attachmentf006.jpg] [attachmentf006.jpg]





[attachmentf007.jpg] [attachmentf007.jpg]

[attachmentf008.jpg] [attachmentf008.jpg]

[attachmentf009.jpg] [attachmentf009.jpg]















[attachmentf010.jpg] [attachmentf010.jpg]




[attachmentf011.jpg] [attachmentf011.jpg]




Attachment G

Subscription Agreement

 

VR HOLDINGS, INC.

SUBSCRIPTION AGREEMENT

VR Holdings, Inc.

1615 Chester Road

Chester, Maryland 21619

Re:

Offering of Common Shares of VR Holdings, Inc. in connection with a merger with
Litigation Dynamics, Inc.

Gentlemen:

1.

Subscription.  The undersigned hereby exchanges 100,000 shares of the common
stock of Litigation Dynamics, Inc., a Texas corporation, par value $0.01 per
share, for _____ shares of the common stock, par value $0.000001 per share (the
“Common Shares”) in VR Holdings, Inc., a Delaware corporation (the “Company”)
pursuant to that certain Plan and Agreement of Triangular Merger between VR
Holdings, Inc., VRH Merger Sub, Inc. and Litigation Dynamics, Inc. dated _____,
2011 (the “Plan of Merger”), and in accordance with the terms of this
Subscription Agreement, and the private placement materials relating to the
offering (the “Offering”) of the Common Shares (the Plan of Merger and such
private placement materials, including all financial statements, exhibits and
schedules contained therein or attached thereto, and any amendments and
supplements thereto, is hereinafter referred to as the “Placement Memorandum”).
 Any capitalized terms used herein shall have the same meaning as used in the
Placement Memorandum.  The undersigned has received a copy of the Placement
Memorandum.  The Common Shares are being offered by the Company.

2.

Representations and Warranties.  The undersigned represents and warrants as
follows:

(a)

The undersigned is an Accredited Investor as defined in Regulation D promulgated
under the Securities Act of 1933, as amended (the “Securities Act”).

(b)

The undersigned has received information provided to him in writing by the
Company, or information from books and records of the Company, as specified
below.  The undersigned understands that all documents, records and books
pertaining to this investment have been made available for inspection by him,
his attorney and/or his accountant and/or his “Purchaser Representative” as
defined in Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”), and that the books and records of the Company will be
available, upon reasonable notice, for inspection by the undersigned during
reasonable business hours at the Company’s principal place of business.  The
undersigned and/or his advisers have had a reasonable opportunity to ask
questions of and receive answers from the Company, or a person or persons acting
on its behalf, concerning the Offering, and all such questions have been
answered to the full satisfaction of the undersigned.  No oral representations
have been made and, to the extent oral information has been furnished to the
undersigned or his advisers in connection with the Offering, such information
was consistent with all written information furnished.

(c)

Specifically, the undersigned was provided with access to the Company’s filings
with the Securities and Exchange Commission, including the following:

(i)

The Company’s registration statement on Form S-1 filed pursuant to the
Securities Act.

(ii)

The annual report to stockholders for the most recent fiscal year, any
definitive proxy statement or information statement filed in connection with
that annual report, and, if requested by the undersigned in writing, a copy of
the Company’s most recent Form 10-K pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”).





1

 




(iii)

The information contained in an annual report on Form 10-K pursuant to the
Exchange Act.

(iv)

The information contained in any reports or documents required to be filed by
the Company under Sections 13(a), 14(a), 14(c), and 15(d) of the Exchange Act
since the distribution or filing of the reports specified above.

(v)

A brief description of the securities being offered, the terms of the Offering,
and any material changes in the Company’s affairs that are not disclosed in the
documents furnished.

(d)

The undersigned (i) has adequate means of providing for his current needs and
possible personal contingencies, (ii) has no need for liquidity in this
investment, (iii) is able to bear the substantial economic risks of an
investment in the Common Shares for an indefinite period, and (iv) at the
present time, could afford a complete loss of such investment.

(e)

The undersigned recognizes that the Company has a limited financial and
operating history and no history of profitable operations, and that the Common
Shares as an investment involve special risks, including those disclosed to the
undersigned by the Company.

(f)

The undersigned understands that the Common Shares have not been nor will be
registered under the Securities Act or the securities laws of any state, in
reliance upon an exemption therefrom for non-public offerings.  The undersigned
understands that the Common Shares must be held indefinitely unless they are
subsequently registered, or an exemption from such registration is available.
 The undersigned further understands that the Company is under no obligation to
register the Common Shares on his behalf or to assist him in complying with any
exemption from registration.

(g)

The Common Shares are being purchased solely for his own account for investment
and not for the account of any other person and not for distribution,
assignment, or resale to others and no other person has a direct or indirect
beneficial interest in the Common Shares.  The undersigned or his advisers have
such knowledge and experience in financial, tax, and business matters to enable
him to utilize the information, made available to him in connection with the
Offering of the Common Shares to evaluate the merits and risks of the
prospective investment and to make an informed investment decision with respect
thereto.

(h)

The undersigned realizes that he may not be able to sell or dispose of his
Common Shares as there will be no public market.  In addition, the undersigned
understands that his right to transfer the Common Shares will be subject to
restrictions against transfer unless the transfer is not in violation of the
Securities Act, and the securities laws of any state (including investor
suitability standards), and the Company consents to such transfer.  The
undersigned also acknowledges that he shall be responsible for compliance with
all conditions on transfer imposed by the Securities Act, or the securities law
of any state and for any expenses incurred in connection with such a proposed
transfer.

(i)

The undersigned, if a corporation, partnership, trust, or other entity, is
authorized and otherwise duly qualified to purchase and hold the Common Shares,
such entity has its principal place of business as set forth on the signature
page hereof, and such entity has not been formed for the specific purpose of
acquiring the Common Shares.

(j)

All information which the undersigned has provided to the Company concerning his
personal situation, his financial position, and his knowledge of financial and
business matters, or, in the case of a corporation, partnership, trust or other
entity, the knowledge of financial and business matters of the person making the
investment decision on behalf of such entity, is correct and complete as of the
date set forth at the end hereof, and if there should be any adverse change in
such information prior to his subscription being accepted, he will immediately
provide the Company with such information.





2




(k)

The undersigned, if he is an individual, is a citizen of the United States of
America, and is at least 21 years of age.

(l)

Compliance with Regulation D.  Pursuant to Regulation D under the Securities
Act, the undersigned understands and agrees that the following restrictions and
limitations are applicable to his purchase, resales, hypothecations or other
transfers of the Common Shares:

(i)

The undersigned agrees that the Common Shares shall not be sold, pledged,
hypothecated or otherwise transferred unless the Common Shares are registered
under the Securities Act, and the securities laws of any state, or are exempt
therefrom;

(ii)

A legend in substantially the following form has been or will be placed on any
certificate(s) or other document(s) evidencing the Common Shares:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT OR DOCUMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAW OF ANY STATE.  WITHOUT SUCH REGISTRATION, SUCH
SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO
THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO THE COMPANY TO THE
EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF
1933, AS AMENDED, THE SECURITIES LAW OF ANY STATE, OR ANY RULE OR REGULATION
PROMULGATED THEREUNDER.

(iii)

Stop transfer instructions to the transfer agent of the Common Shares have been
or will be placed with respect to the Common Shares so as to restrict the
resale, pledge, hypothecation or other transfer thereof, subject to the further
items hereof, including the provisions of the legend set forth in subparagraph
(ii) above;

(iv)

The legend and stop transfer instructions described in subparagraphs (ii) and
(iii) above will be placed with respect to any new certificate(s) or other
document(s) issued upon presentment by the undersigned of certificate(s) or
other document(s) for transfer; and

(v)

The undersigned acknowledges that he will be responsible for compliance with all
conditions on transfer imposed by any federal or state securities statute and
securities law administrator and for any expenses incurred by the Company for
legal or accounting services in connection with reviewing such a proposed
transfer and/or issuing opinions in connection therewith.

(m)

The undersigned acknowledges that _________________________________ (complete if
applicable) has acted as his “Purchaser Representative” as defined in Regulation
D promulgated under the Securities Act, and (i) that he can bear the economic
risk of this investment; (ii) he has relied upon the advice of such Purchaser
Representative as to the merits of an investment in the Company and the
suitability of such investment for the undersigned; and (iii) such Purchaser
Representative has confirmed to him, in writing, any past, present or future
material relationship, actual or contemplated, between such Purchaser
Representative or its Affiliates and the Company, or its Affiliates.

(n)

The undersigned understands that neither the Securities and Exchange Commission
nor the securities commission of any state has made any finding or determination
relating to the fairness for public investment in the Common Shares and that the
Securities and Exchange Commission as well as the securities commission of any
state will not recommend or endorse any offering of securities.





3




(o)

The undersigned understands that:

(i)

No assurances are or have been made regarding any economic advantages (including
tax) which may inure to the benefit of the undersigned;

(ii)

No assurances are or have been made concerning the distribution of profits to
the Company’s investors; and

(iii)

He is aware that this subscription is independent of any other subscription for
the Common Shares.

(p)

The undersigned acknowledges and is aware that it never has been represented,
guaranteed, or warranted to him by the Company, its directors, officers, agents
or employees, or any other person, expressly or by implication, as to any of the
following:

(i)

The approximate or exact length of time that he will be required to remain as an
owner of his Common Shares;

(ii)

The percentage of profit and/or amount of or type of consideration, profit or
loss to be realized, if any, as a result of this investment; or

(iii)

That the limited past performance or experience on the part of the Company, or
any future projections will in any way indicate the predictable results of the
ownership of the Common Shares or of the overall financial performance of the
Company.

(q)

The undersigned acknowledges that the Company has made available to him or his
Purchaser Representative, if any, or other personal advisers the opportunity to
obtain additional information to verify the accuracy of the information
furnished to him and to evaluate the merits and risks of this investment.

(r)

The undersigned confirms that he has consulted with his Purchaser
Representative, if any, or other personal advisers and that said Purchaser
Representative or other advisers have analyzed the information furnished to him
and the documents relating thereto on his behalf and have advised him of the
business and financial aspects and consequences of and liabilities associated
with his investment in the Common Shares.  The undersigned represents that he
has made other risk capital investments or other investments of a speculative
nature, and by reason of his business and financial experience and of the
business and financial experience of those persons he has retained to advise him
with respect to investments of this nature.  In reaching the conclusion that he
desires to acquire the Common Shares, the undersigned has carefully evaluated
his financial resources and investments and acknowledges that he is able to bear
the economic risks of this investment.

(s)

The undersigned acknowledges that all information made available to him and/or
his Purchaser Representative, if any, and/or personal advisers in connection
with his investment in the Common Shares, including the information furnished to
him is and shall remain confidential in all respects and may not be reproduced,
distributed or used for any other purpose without the prior written consent of
the Company.

(t)

The undersigned acknowledges that the Offering of the Common Shares will be on a
“best efforts” basis through various authorized selling agents of the Company.
 The undersigned further acknowledges that the proceeds from the subscriptions
for the Common Shares will be immediately available for use by the Company
without the imposition of any escrow or any requirement that a minimum number of
the Common Shares be sold before such proceeds will be made available for use by
the Company.  Therefore, all of the earlier investors will be more at risk with
respect to the success of the Company than those investors who invest later in
the Offering, inasmuch as the Company may not raise sufficient proceeds from the
Offering to implement its business plan as described in the Placement
Memorandum.  The Company may sell less than the total number of Common Shares
offered.





4




 

3.

Indemnification.  The undersigned agrees to indemnify and hold harmless the
Company and its Affiliates from and against all damages, losses, costs, and
expenses (including reasonable attorneys’ fees) which they may incur by reason
of the failure of the undersigned to fulfill any of the terms or conditions of
this subscription, or by reason of any breach of the representations and
warranties made by the undersigned herein, or in any document provided by the
undersigned to the Company.

4.

Limitation on Transfer of the Common Shares.  The undersigned acknowledges that
he is aware that there are substantial restrictions on the transferability of
the Common Shares.  Since the Common Shares will not be, and since the
undersigned has no right to require that they be, registered under the
Securities Act, or the securities laws of any state, the Common Shares may not
be, and the undersigned agrees that they shall not be, sold or transferred
except pursuant to an effective registration statement or an exemption from such
registration statement under said statutes.  The undersigned also acknowledges
that he will be responsible for compliance with all conditions on transfer
imposed by any federal or state securities statute and securities law
administrator and for any expenses incurred by the Company for legal or
accounting services in connection with reviewing such a proposed transfer and/or
issuing opinions in connection therewith.

5.

Survival.  The foregoing representations, warranties and undertakings are made
with the intent that they may be relied upon in determining the undersigned’s
suitability as an investor in the Company and the undersigned hereby agrees that
such representations and warranties shall survive his purchase of the Common
Shares.  The undersigned hereby acknowledges and agrees that he is not entitled
to cancel, terminate or revoke this Subscription Agreement, or any agreements
hereunder, and that this Subscription Agreement and such agreements shall
survive (a) changes in the transactions, documents, and instruments previously
furnished to the undersigned which are not materially adverse, and (b) the
undersigned’s death or disability.

6.

Notices.  All notices or other communications given or made hereunder shall be
in writing and shall be delivered or mailed by registered or certified mail,
return receipt requested, postage prepaid, to the undersigned or to the Company
at the respective addresses set forth herein.

7.

Miscellaneous.

(a)

The undersigned agrees not to transfer or assign this Subscription Agreement, or
any of the undersigned’s interest herein, and further agrees that the transfer
or assignment of the Common Shares shall be made only in accordance with all
applicable laws.

(b)

The undersigned agrees that the undersigned may not cancel, terminate, or revoke
this Subscription Agreement or any agreement of the undersigned made hereunder
and that this Subscription Agreement shall survive the death or disability of
the undersigned and shall be binding upon the undersigned’s heirs, executors,
administrators, successors, and assigns.

(c)

Notwithstanding any of the representations, warranties, acknowledgments, or
agreements made herein by the undersigned, the undersigned does not thereby or
in any other manner waive any rights granted to the undersigned under federal or
state securities laws.

(d)

Words of any gender used in this Subscription Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.  In addition, the pronouns used in this Subscription Agreement shall
be understood and construed to apply whether the party referred to is an
individual, partnership, joint venture, corporation or an individual or
individuals doing business under a firm or trade name, and the masculine,
feminine and neuter pronouns shall each include the other and may be used
interchangeably with the same meaning.





5




(e)

This Subscription Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and may be amended only by a
writing executed by all parties.

(f)

Notwithstanding anything herein contained to the contrary, in the event of any
conflict between the terms of this Subscription Agreement or the Placement
Memorandum, the terms of the Placement Memorandum shall control.

(g)

This Subscription Agreement shall be enforced, governed, and construed in all
respects in accordance with the laws of the State of Maryland and all
obligations hereunder shall be deemed performable in Chester, Maryland.

(h)

Within 10 days after receipt of a written request from the Company, the
undersigned agrees to provide such information and to execute and deliver such
documents as reasonably may be necessary to comply with any and all laws and
ordinances to which the Company is subject.

IN WITNESS WHEREOF, I have executed this Subscription Agreement as of the ___
day of ____________, 2011.


J. MICHAEL MOORE





6










Schedule 14(p)

Contracts with Litigation Dynamics, Inc.









